Exhibit 10.2

 

 EXECUTION VERSION

 



 

$300,000,000

 

364-DAY BRIDGE CREDIT AGREEMENT

 

among

 

GARTNER, INC.,

 

as Borrower,

 

CERTAIN SUBSIDIARIES PARTY HERETO,

 

as Subsidiary Guarantors,

 

The Several Lenders from Time to Time Parties Hereto,

 

JPMORGAN CHASE BANK, N.A., GOLDMAN SACHS BANK USA, CITIZENS BANK, N.A., TD

 

BANK, N.A., U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO SECURITIES, LLC, as

 

Joint Lead Arrangers and Bookrunners,

 

GOLDMAN SACHS BANK USA, WELLS FARGO BANK, NATIONAL ASSOCIATION, CITIZENS

 

BANK, N.A., TD BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,

 

as Co-Syndication Agents,

 

Bank of America, N.A., SunTrust Bank and PNC Bank, National Association,

 

as Co-Documentation Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

Dated as of April 5, 2017

 



 



TABLE OF CONTENTS

 

Page

 

Section 1.   DEFINITIONS 1             1.1   Defined Terms 1   1.2   Other
Definitional Provisions 23           Section 2.   AMOUNT AND TERMS OF
COMMITMENTS 25             2.1   Commitments 25   2.2   Procedure for Borrowing
25   2.3   Repayment of Loans 25   2.4   Duration Fees, etc 25   2.5   Optional
Prepayments 26   2.6   Mandatory Prepayments 26   2.7   Conversion and
Continuation Options 26   2.8   Limitations on Eurodollar Tranches 27   2.9  
Interest Rates and Payment Dates 27   2.10   Computation of Interest and Fees 27
  2.11   Inability to Determine Interest Rate 28   2.12   Pro Rata Treatment and
Payments 28   2.13   Requirements of Law 29   2.14   Taxes 31   2.15   Indemnity
34   2.16   Payments Generally; Pro Rata Treatment; Sharing of Set-offs 34  
2.17   Mitigation Obligations; Replacement of Lenders 34   2.18   Defaulting
Lenders 35           Section 3.   [INTENTIONALLY OMITTED] 36           Section
4.   REPRESENTATIONS AND WARRANTIES 36             4.1   Financial Condition 36
  4.2   No Change 36   4.3   Existence; Compliance with Law 36   4.4   Power;
Authorization; Enforceable Obligations 36   4.5   No Legal Bar 37   4.6  
Litigation 37   4.7   No Default 37   4.8   Ownership of Property; Liens 37  
4.9   Intellectual Property 37   4.10   Taxes 37   4.11   Federal Regulations 38
  4.12   Labor Matters 38   4.13   ERISA 38   4.14   Investment Company Act;
Other Regulations 38   4.15   Subsidiaries 38   4.16   Use of Proceeds 38   4.17
  Environmental Matters 38

 



  4.18   Accuracy of Information, etc 39   4.19   Solvency 40   4.20  
Anti-Corruption Laws, the USA Patriot Act and Sanctions 40   4.21   EEA
Financial Institutions 40           Section 5.   CONDITIONS PRECEDENT 40        
  5.1   Conditions to Extension of Credit 40           Section 6.   AFFIRMATIVE
COVENANTS 42           6.1   Financial Statements 42   6.2   Certificates; Other
Information 43   6.3   Payment of Obligations 44   6.4   Maintenance of
Existence; Compliance 44   6.5   Maintenance of Property; Insurance 44   6.6  
Inspection of Property; Books and Records; Discussions 44   6.7   Notices 45  
6.8   Environmental Laws 45   6.9   Additional Subsidiaries, etc 46          
Section 7.   NEGATIVE COVENANTS 46           7.1   Financial Condition Covenants
46   7.2   Indebtedness 46   7.3   Liens 49   7.4   Fundamental Changes 52   7.5
  Disposition of Property 53   7.6   Restricted Payments 55   7.7   Lines of
Business 57   7.8   Investments 57   7.9   Transactions with Affiliates 59  
7.10   Sales and Leasebacks 59   7.11   Swap Agreements 59   7.12   Changes in
Fiscal Periods 60   7.13   Clauses Restricting Subsidiary Distributions 60  
7.14   Use of Proceeds 60           Section 8.   EVENTS OF DEFAULT 61          
8.1   Events of Default 61           Section 9.   THE AGENTS 63           9.1  
Appointment 63   9.2   Delegation of Duties 63   9.3   Exculpatory Provisions 63
  9.4   Reliance by Administrative Agent 63   9.5   Notice of Default 64   9.6  
Non-Reliance on Agents and Other Lenders 64   9.7   Indemnification 64

 



  9.8   Agent in Its Individual Capacity 65   9.9   Successor Administrative
Agent 65   9.10   Co-Syndication Agents and Co-Documentation Agents 65          
Section 10.   MISCELLANEOUS 65           10.1   Amendments and Waivers 65   10.2
  Notices 66   10.3   No Waiver; Cumulative Remedies 67   10.4   Survival of
Representations and Warranties 68   10.5   Payment of Expenses and Taxes 68  
10.6   Successors and Assigns; Participations and Assignments 69   10.7  
Adjustments; Set-off 72   10.8   Counterparts 73   10.9   Severability 73  
10.10   Integration 73   10.11   Governing Law 73   10.12   Submission To
Jurisdiction; Waivers 74   10.13   Acknowledgements 74   10.14   Releases of
Guarantees 75   10.15   Confidentiality 75   10.16   WAIVERS OF JURY TRIAL 76  
10.17   USA PATRIOT Act 76   10.18   Acknowledgement and Consent to Bail-In of
EEA Financial Institutions 76           Section 11.   Guarantee 77          
11.1   Guarantee 77   11.2   Right of Contribution 77   11.3   No Subrogation 78
  11.4   Amendments, etc. with respect to the Borrower Obligations 78   11.5  
Guarantee Absolute and Unconditional 78   11.6   Reinstatement 79   11.7  
Payments 79

 



SCHEDULES:

 

1.1A Commitments 4.6 Litigation 4.10 Tax Claims 4.15 Subsidiaries 7.2(d)
Existing Indebtedness 7.3(h) Existing Liens 7.8(e) Existing Investments

 

EXHIBITS:

 

A Form of Guarantee Assumption Agreement B Form of Compliance Certificate C Form
of Closing Certificate D Form of Assignment and Assumption E Form of Solvency
Certificate F Form of Exemption Certificate

 



This 364-DAY BRIDGE CREDIT AGREEMENT (this “Agreement”), dated as of April 5,
2017 is made and entered into among GARTNER, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), GOLDMAN SACHS BANK USA,
WELLS FARGO BANK, NATIONAL ASSOCIATION, CITIZENS BANK, N.A., TD BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION, as co-syndication agents (in such capacity, the
“Co-Syndication Agents”), Bank of America, N.A., SunTrust Bank and PNC Bank,
National Association , as co-documentation agents (in such capacity, the
“Co-Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as administrative
agent (the “Administrative Agent”).

 

The parties hereto hereby agree as follows:

 

SECTION 1.   DEFINITIONS

 

1.1     Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%; provided
that for the purposes of clause (c) of this definition, the Eurodollar Rate for
any day shall be based on the Eurodollar Screen Rate (or if the Eurodollar
Screen Rate is not available for such one-month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the ABR due to a change in the Prime Rate, the NYFRB Rate or such
Eurodollar Rate shall be effective as of the opening of business on the day of
such change in the Prime Rate, the NYFRB Rate or such Eurodollar Rate,
respectively.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acquired Company Disclosure Letter”: as defined in the Acquisition Agreement as
in effect on January 5, 2017.

 

“Acquired Company Material Adverse Effect”: with respect to CEB means any fact,
circumstance, effect, change, event or development that (a) materially adversely
affects the business, properties, financial condition or results of operations
of CEB and its Subsidiaries, taken as a whole, or (b) would, individually or in
the aggregate, reasonably be expected to prevent or materially delay the
consummation by CEB of the transactions contemplated by the Acquisition
Agreement, in each case excluding any effect to the extent that it results from
or arises out of (i) changes or conditions generally affecting the industries in
which CEB and any of its Subsidiaries operate, except to the extent such effect
has a materially disproportionate effect on CEB and its Subsidiaries, taken as a
whole, relative to others in such industries, (ii) general economic or political
conditions or securities, credit, financial or other capital markets conditions,
in each case in the United States or any foreign jurisdiction, except to the
extent such effect has a materially disproportionate effect on CEB and its
Subsidiaries, taken as a whole, relative to others in the industries in which
CEB and any of its Subsidiaries operate, (iii) any failure, in and of itself, by
CEB to meet any internal or published projections, forecasts, estimates or
predictions in respect of revenues, earnings or other financial or operating
metrics for any period (it being understood that the facts or occurrences giving
rise to or contributing to such failure may be deemed to constitute, or be taken
into account in determining whether there has been or will be, a Acquired
Company Material Adverse Effect), (iv) the execution

 

2

and delivery of the Acquisition Agreement or the public announcement or pendency
of the CEB Acquisition or any of the other transactions contemplated by the
Acquisition Agreement, including the impact thereof on the relationships,
contractual or otherwise, of CEB or any of its Subsidiaries with employees,
labor unions, customers or partners, (v) any change, in and of itself, in the
market price or trading volume of CEB’s securities (it being understood that the
facts or occurrences giving rise to or contributing to such change may be deemed
to constitute, or be taken into account in determining whether there has been or
will be, a Acquired Company Material Adverse Effect), (vi) any change in
applicable law, regulation or GAAP (or authoritative interpretation thereof),
except to the extent such effect has a materially disproportionate effect on CEB
and its Subsidiaries, taken as a whole, relative to others in the industries in
which CEB and any of its Subsidiaries operate, (vii) geopolitical conditions,
the outbreak or escalation of hostilities, any acts of war, sabotage or
terrorism, or any escalation or worsening of any such acts of war, sabotage or
terrorism, except to the extent such effect has a materially disproportionate
effect on CEB and its Subsidiaries, taken as a whole, relative to others in the
industries in which CEB and any of its Subsidiaries operate, (viii) any
hurricane, tornado, flood, earthquake or other natural disaster, except to the
extent such effect has a materially disproportionate effect on CEB and its
Subsidiaries, taken as a whole, relative to others in the industries in which
CEB and any of its Subsidiaries operate or (ix) any pending, initiated or
threatened stockholder litigation against the CEB or any of its directors or
officers relating to the Acquisition Agreement or the transactions contemplated
thereby of which the CEB has received notice.

 

“Acquisition Agreement”: that certain Agreement and Plan of Merger (together
with all exhibits, schedules and disclosure letters thereto), dated as of
January 5, 2017, among the Borrower, Cobra Acquisition Corp., a Delaware
corporation and a wholly owned Subsidiary of the Borrower, and CEB.

 

“Acquisition Agreement Representations”: the representations and warranties made
by CEB and its Subsidiaries in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that the Borrower (or its
applicable Subsidiary) has the right (taking into account any applicable cure
periods) to terminate its obligation to consummate the CEB Acquisition under the
Acquisition Agreement or the right not to consummate the CEB Acquisition
pursuant to the Acquisition Agreement as a result of a breach of such
representations and warranties.

 

“Administrative Agent”: JPMorgan Chase Bank, together with its affiliates, as
the arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 20% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.

 

“Agreement”: as defined in the preamble hereto.

 

3

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Margin”: (i) in the case of Eurodollar Loans, 2.75% and (ii) in the
case of ABR Loans, 1.75%; provided that, in each case, such margins will
increase by (a) 0.25% on the date 180 days after the Closing Date and (b) an
additional 0.25% on each date 90 days thereafter.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e) or (g) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $150,000,000.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Available Amount”: an amount equal to $100,000,000.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
of the European Parliament and of the Council of the European Union, the
relevant implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

4

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as in effect on the Closing Date)
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP (as in effect on the Closing Date). Any lease that would be
characterized as an operating lease in accordance with GAAP on the Closing Date
(whether or not such operating lease was in effect on such date) shall continue
to be accounted for as an operating lease (and not as a capital lease) for
purposes of this Agreement, regardless of any change in GAAP following the
Closing Date that would otherwise require such lease to be re-characterized (on
a prospective or retroactive basis or otherwise) as a capitalized lease.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits, eurodollar
certificates or overnight bank deposits of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000, (ii)
any U.S. branch or agency of a non−U.S. commercial bank of internationally
recognized standing, having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short−term commercial paper rating is at least A−2 or the
equivalent thereof from Standard & Poor’s Rating Services (“S&P”) or at least
P−2 or the equivalent thereof from Moody’s Investment Service, Inc. (“Moody’s”)
(any such bank being an “Approved Bank”), in each case with maturities of not
more than three hundred sixty−four (364) days from the date of acquisition; (c)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by any Affiliate or Subsidiary thereof) or any variable rate notes issued
by, or guaranteed by any domestic corporation rated A−2 (or the equivalent
thereof) or better by S&P or P−2 (or the equivalent thereof) or better by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issues generally, and maturing within six months of the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender (or any Affiliate or Subsidiary thereof)
or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest primarily in
assets satisfying the requirements of clauses (a) through (f) of this
definition; (h) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated A by S&P and A1 by Moody’s and (iii) have portfolio

 

5

assets of at least $5,000,000,000; or (i) other short-term investments utilized
by the Borrower’s Foreign Subsidiaries in accordance with normal investment
practices for cash management in investments of a type analogous to the
foregoing.

 

“CEB”: CEB, Inc., a Delaware corporation.

 

“CEB Acquisition”: the acquisition of CEB by the Borrower pursuant to the terms
of the Acquisition Agreement.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 were first satisfied.

 

“Co-Documentation Agent”: as defined in the preamble hereto.

 

“Co-Syndication Agent”: as defined in the preamble hereto.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment”: as to any Lender, the obligation of such Lender to make a Loan to
the Borrower on the Closing Date in a principal amount not to exceed the amount
set forth under the heading “Commitment” opposite such Lender’s name on Schedule
1.1A. The original aggregate principal amount of the Commitments is
$300,000,000.

 

“Commitment Letter”: that certain Commitment Letter (including each supplement
and joinder relating thereto), dated as of January 5, 2017, among the Borrower
and each of the Commitment Parties.

 

“Commitment Parties”: JPMorgan Chase Bank, Goldman Sachs Bank USA, Bank of
America, N.A., Citizens Bank, N.A., PNC Bank, National Association, PNC Capital
Markets LLC, SunTrust Bank, TD Bank, N.A., The Toronto-Dominion Bank, New York
Branch, U.S. Bank National Association, Wells Fargo Bank, National Association
and Wells Fargo Securities, LLC.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.13, 2.14, 2.15 or 10.5 than

 

6

the designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of:

 

(a) income tax expense,

 

(b) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, prepayment penalties, agency fees under debt
facilities, amortization or expensing of deferred financing fees, amendment and
consent fees, discounts and other fees and charges associated with Indebtedness
(including the Loans),

 

(c) depreciation, accretion and amortization expense,

 

(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs,

 

(e) (i) any extraordinary, unusual or non-recurring cash expenses or cash losses
not to exceed 20.0% of Consolidated EBITDA for any fiscal year when aggregated
with any amounts under clause (j) below (determined after giving effect to all
items added to and subtracted from Consolidated EBITDA pursuant hereto and
calculated on a Pro Forma Basis) and (ii) any extraordinary non-cash or
non-recurring non-cash expenses or losses (each including, in any event, (w)
compensation charges or other expenses or charges arising from the grant of or
issuance of stock, stock options, other equity-based awards, stock appreciation
rights or restricted stock units to the directors, officers and employees of the
Borrower and its Subsidiaries, (x) loss on investments excluding marketable
securities, (y) writeoffs of fixed assets not included in depreciation, and (z)
write-offs or impairment of any goodwill or intangible assets),

 

(f) costs and expenses incurred in connection with Permitted Acquisitions,
Material Dispositions, and debt issuances or equity financings, including
restructuring and integration expenses (whether or not consummated),

 

(g) non-cash charges related to the application of purchase accounting for
Permitted Acquisitions,

 

(h) non-cash expenses and losses relating to hedging activities,

 

(i) charges taken related to stock repurchases,

 

(j) cost savings, business optimization expenses, operating expense reductions
and synergies related to any Specified Transaction, restructurings, cost savings
initiatives and other initiatives and/or actions (together, “Operating Expense
Initiatives”) calculated on a Pro Forma Basis; provided that any such amounts
that would not be of the type that would be permitted to be included in pro
forma financial statements prepared in accordance with Regulation S-X shall not
exceed, when aggregated with any amounts under clause (e)(i) above, 20.0% of
Consolidated EBITDA for any fiscal year (determined after giving effect to all
items added to and subtracted from Consolidated EBITDA pursuant hereto and
calculated on a Pro Forma Basis); provided, further that a Responsible Officer
of the Borrower shall have certified to the Administrative Agent that any such
Operating Expense Initiatives (whether or not permitted in accordance with
Regulation S-X) (i) are reasonably identifiable, factually supportable and

 

7

reasonably anticipated to result from the actions taken or expected to be taken,
and (ii) any such Operating Expense Initiatives are taken or initiated, or
expected to be taken or initiated and the benefits of such actions are
anticipated to be realized, on or prior to the date that is 18 months (or, in
the case of any Operating Expense Initiatives with respect to the Transactions,
24 months) after the end of the fiscal quarter in which the event giving rise to
the taking of such Operating Expense Initiative occurs, and

 

(k) any other non-cash charges,

 

minus,

 

(a) to the extent included in the statement of such Consolidated Net Income for
such period, the sum of (i) interest income, (ii) any extraordinary non-cash or
non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period) in the ordinary course of business, (iii) income tax credits
(to the extent not netted from income tax expense), and (iv) any other non-cash
income (other than accruals of revenue by the Borrower and its Subsidiaries in
the ordinary course of business), and

 

(b) any cash payments made during such period in respect of items described in
clauses (e)(i) and (j) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net payments made (less net payments, if any, received)
under Swap Agreements in respect of interest rates to the extent such net
payments are allocable to such period in accordance with GAAP) minus, to the
extent included in cash interest expense, any payments required in connection
with the termination of any Swap Agreement and all premiums paid, gains/losses
incurred, charges and fees paid, in each case by the Borrower and its
Subsidiaries in connection with the redemption, repurchase or retirement of
Indebtedness, amortization of debt discounts and premiums and any interest
income for the period.

 

“Consolidated Interest Expense Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or, other than an existing Subsidiary, is merged into or consolidated
with the Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or another
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary, (d) any

 

8

gain (or loss) realized upon the sale or other disposition of any assets of the
Borrower or any Subsidiary (including pursuant to any sale and leaseback
arrangement) which is not sold or otherwise disposed of in the ordinary course
of business, (e) any net after-tax gain (loss) attributable to the early
repurchase, extinguishment or conversion of Indebtedness, hedging obligations or
other derivative instruments, (f) any unrealized foreign currency gains or
losses in respect of Indebtedness of any Person denominated in a currency other
than the functional currency of such Person, and (g) any income or loss from
discontinued operations; provided, that Consolidated Net Income attributable to
any Subsidiary or line of business acquired as part of the Transactions that is
or becomes accounted for as a discontinued operation because it is being held
for sale shall not be excluded from Consolidated Net Income (it being understood
that upon the consummation of the actual sale of such Subsidiary or line of
business, the results thereof shall be excluded from Consolidated Net Income as
if such sale occurred at the beginning of the applicable period).

 

“Consolidated Secured Leverage Ratio”: as at the last day of any period, the
ratio of (a) the aggregate principal amount of Consolidated Total Debt that is
secured by a Lien on any property of the Borrower or any Subsidiary of the
Borrower on such day to (b) Consolidated EBITDA for such period.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that solely when
calculating the Consolidated Leverage Ratio and Consolidated Secured Leverage
Ratio for purposes of determining compliance with Section 7.1(a) and (b),
respectively, the amount of Consolidated Total Debt may be reduced by the amount
of Unrestricted Cash up to an amount no greater than 50% of Consolidated EBITDA
for the four quarter period then most recently ended for which financial
statements are available.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any material agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Party”: the Administrative Agent or any other Lender.

 

“Debt Repayment”: the repayment, termination, satisfaction and/or discharge
(including with respect to all commitments thereunder and all security and
guarantees (if any) in respect thereof) (which may include, with respect to any
customary letters of credit, the issuance of backstop letters of credit, cash
collateralization of such letters of credit or other customary arrangements
satisfactory to the issuer thereof), as applicable, of (a) that certain Credit
Agreement, dated as of July 2, 2012, among CEB, Bank of America, N.A., as
administrative agent, collateral agent, swingline lender and L/C issuer
thereunder and the lenders party thereto and (b) that certain Indenture, dated
as of June 9, 2015, among CEB, each of the guarantors party thereto and
Wilmington Trust, National Association, relating to the 5.625% Senior Notes due
2023.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans or
(ii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has

 

9

made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party or the Borrower, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, (d) has become the subject of a Bankruptcy Event or (e)
has, or has a direct or indirect parent company that has, become the subject of
a Bail-In Action.

 

“Designated Non-Cash Consideration”: the fair market value of non-cash
consideration received by a Loan Party in connection with a Disposition pursuant
to Section 7.5(q) that is designated as Designated Non-Cash Consideration by a
Responsible Officer, setting forth the basis of such valuation (which amount
shall be reduced by the fair market value of the portion of non-cash
consideration converted to cash within 180 days following consummation of the
applicable Disposition).

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Institutions”: (i) competitors of the Borrower and its respective
Subsidiaries specified to the Administrative Agent by the Borrower in writing
prior to the Closing Date and otherwise specified in writing to the
Administrative Agent from time to time and provided to the Lenders (it being
understood that any update shall not apply retroactively to disqualify any
parties that have previously acquired an assignment or participation interest in
the Facilities), (ii) certain banks, financial institutions, other institutional
lenders and other entities that have been specified to the Administrative Agent
by the Borrower in writing on or prior to the date of commencement of the
general syndication of the Facility and provided to the Lenders and (iii) in the
case of each of clauses (i) and (ii) above, any of their known Affiliates that
are clearly identifiable as such on the basis of such Affiliates’ names or that
are identified in writing by the Borrower to the Administrative Agent and
provided to the Lenders (in each case other than any Affiliate that is a bona
fide diversified debt fund) it being understood that any update shall not apply
retroactively to disqualify any parties that have previously acquired an
assignment or participation interest in the Facilities, provided that once
designated, any such party shall not be entitled to acquire any additional
assignments or participation interests in the Facilities. Any updates to the
list by the Borrower shall not be effective until one Business Day after notice
is provided to the Administrative Agent. The list of Disqualified Institutions
and any changes, modifications or updates thereto shall be provided by the
Borrower to the Administrative Agent and to the email address:
JPMDQ_Contact@jpmorgan.com (or as otherwise notified by the Administrative Agent
to the Borrower from time to time) and failure to provide the list or any
updates thereto to the specified email address shall result in notification
being deemed not to be effective.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“Duration Fee”: as set out in Section 2.4.

 

10

“EEA Financial Institution”: (a) any bank, investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health as it relates to any
Materials of Environmental Concern, or the protection of the environment, as now
or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the Eurodollar Screen Rate as at 11:00 a.m.,
London time, on the Quotation Day for such Interest Period; provided that if the
Eurodollar Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to Dollars then the
Eurodollar Base Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100,000th
of 1%):

 

  Eurodollar Base Rate     1.00 - Eurocurrency Reserve Requirements  

 

“Eurodollar Screen Rate”: for any day and time, with respect to any Eurodollar
Loan for any Interest Period, the London interbank offered rate as administered
by ICE Benchmark Administration

 

11

(or any other Person that takes over the administration of such rate for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate
(rounded to four decimal places), or, in the event such rate does not appear on
a Reuters page or screen, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion (in each case rounded to four
decimal places), provided that if the Eurodollar Screen Rate shall be less than
zero, such rate shall be deemed to zero for the purposes of this Agreement.

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”: as defined in Section 8.1(j).

 

“Excluded Foreign Subsidiary”: any Foreign Subsidiary or Foreign Subsidiary
Holdco the entire Capital Stock of which is owned by a Foreign Subsidiary or
Foreign Subsidiary Holdco.

 

“Facility”: the Commitments and the Loans made hereunder.

 

“FATCA”: (a) Sections 1471 to 1474 of the Code or any associated regulations;
(b) any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other
jurisdiction, which (in either case) facilitates the implementation of any law
or regulation referred to in paragraph (a) above; or (c) any agreement pursuant
to the implementation of any treaty, law or regulation referred to in paragraphs
(a) or (b) above with the U.S. Internal Revenue Service (“IRS”), the United
States government or the government or tax authority of any other jurisdiction.

 

“Fee Letters”: the letters (including each supplement and joinder relating
thereto) among the Borrower and the Commitment Parties setting out the fees in
connection with the Commitments.

 

“Federal Funds Effective Rate”: the rate calculated by the NYFRB based on such
day’s federal funds transactions by depositary institutions (as determined in
such manner as the NYFRB shall set forth on its public website from time to
time) and published on the next succeeding Business Day by the NYFRB as the
federal funds effective rate; provided that if the Federal Funds Effective Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“First Amendment”: as defined in the definition of “Senior Secured Credit
Facility.”

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holdco”: any Domestic Subsidiary of the Borrower all or
substantially all of whose assets consist of Capital Stock of one or more
Foreign Subsidiaries that are “controlled foreign corporations” as defined in
Section 957 of the Code.

 

12

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by (x) the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC, or (y) the adoption by the Borrower of
International Financial Reporting Standards.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members”: the collective reference to the Borrower and its respective
Subsidiaries.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in

 

13

which case the amount of such Guarantee Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.

 

“Impacted Interest Period” as defined in the definition of “Eurodollar Base
Rate”.

 

“Incremental Amendment”: as defined in the definition of “Senior Secured Credit
Facility”.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price or deferred consideration or similar
arrangements in respect of property or services (other than (i) current trade
payables incurred in the ordinary course of such Person’s business and (ii) any
earnout obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP (excluding disclosure on the notes
and footnotes thereto)), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, except that, for the purposes of
the definition of “Consolidated Total Debt” only, obligations in respect of
letters of credit or bankers’ acceptances issued in support of obligations not
otherwise constituting Indebtedness shall not constitute Indebtedness except to
the extent such letter of credit or bankers’ acceptance is drawn, (g) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (f) above, (h) all obligations of the kind
referred to in clauses (a) through (g) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (i) for the purposes of Section 8.1(e) only, all
obligations of such Person in respect of Swap Agreements. For the avoidance of
doubt, neither deferred compensation nor any pension obligations or liabilities
shall be deemed to constitute “Indebtedness.” The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses, domain
names, trademarks, trademark licenses, technology, know-how and processes, and
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last

 

14

day of such Interest Period, and (d) as to any Loan, the date of any repayment
or prepayment made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one week or one, two, three or six months
thereafter (or such shorter or longer period as may be consented to by each
Lender), as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto (provided that the
initial Interest Period for the Loans shall commence on the Closing Date and end
on April 28, 2017; provided further that for the purposes of the initial
Interest Period only, all necessary calculations related thereto shall be
determined as if the Borrower had selected a one month Interest Period); and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)    the Borrower may not select an Interest Period under the Facility that
would extend beyond the Maturity Date;

 

(iii)   any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)   the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

 

“Interpolated Rate”: for any Interest Period, the rate per annum (rounded to the
same number of decimal places as the Eurodollar Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Eurodollar Screen Rate for the longest period for
which the Eurodollar Screen Rate is available for Dollars that is shorter than
the Impacted Interest Period; and (b) the Eurodollar Screen Rate for the
shortest period (for which that Eurodollar Screen Rate is available for Dollars)
that exceeds the Impacted Interest Period, in each case, as at 11:00 a.m.,
London time, on the Quotation Day for such Interest Period. When determining a
rate for a period which is less than the shortest period for which the
Eurodollar Screen Rate is available, the Eurodollar Screen Rate for the purposes
of clause (a) above shall be deemed to be the overnight rate for Dollars
determined by the Administrative Agent from such information service as the
Administrative Agent may select in its reasonable discretion.

 

“Investments”: as defined in Section 7.8.

 

“JPMorgan Chase Bank”: JPMorgan Chase Bank, N.A.

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

15

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to Section 2.1 of this Agreement.

 

“Loan Documents”: this Agreement, the Notes and any amendment, waiver,
supplement or other modification to any of the foregoing.

 

“Loan Party”: each Group Member that is a party to a Loan Document.

 

“margin stock”: “margin stock” as defined in Regulation U.

 

“Market Disruption Event”: as defined in Section 2.11(b).

 

“Material Acquisition”: any acquisition of assets or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves payment of
total consideration by the Borrower or any of its Subsidiaries in excess of
$1,000,000.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, or financial condition of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of any of
the material provisions of this Agreement or any of the other Loan Documents or
the rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

 

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $1,000,000.

 

“Material Subsidiary”: any Subsidiary of the Borrower that either (i) holds
assets having a total book value of greater than 5% of the total assets held by
the Borrower and its Subsidiaries taken as a whole (as determined as of the end
of the fiscal quarter immediately preceding the date of determination) or (ii)
has revenues representing greater than 5% of total revenues of the Borrower and
its Subsidiaries taken as a whole (for the period of four consecutive fiscal
quarters most recently ended at or prior to such time and for which financial
statements are available); provided, that (x) any Subsidiary that directly or
indirectly owns a Material Subsidiary shall itself be a Material Subsidiary and
(y) in the event Subsidiaries that would otherwise not be Material Subsidiaries
shall in the aggregate account for a percentage in excess of 10% of the total
assets attributable to the Borrower and its Subsidiaries taken as a whole (as
determined as of the end of the fiscal quarter immediately preceding the date of
determination) or 30% of the revenue of the Borrower and its Subsidiaries taken
as a whole (for the period of four consecutive fiscal quarters most recently
ended at or prior to such time and for which financial statements are available)
then, in each case, one or more of such Subsidiaries designated by the Borrower
(or, if the Borrower shall make no designation, one or more of such Subsidiaries
in descending order based on their respective contributions to the total assets
held by the Borrower and its Subsidiaries taken as a whole), shall be included
as Material Subsidiaries to the extent necessary to eliminate such excess.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation and any other substances, materials
or wastes, defined or regulated as “hazardous” or “toxic”, under, or that could
give rise to liability pursuant to, any Environmental Law.

 

16

“Maturity Date”: April 4, 2018.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale (including in
connection with any Permitted Sale Leaseback) or any Recovery Event, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event and other customary fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Capital Stock
or any incurrence of Indebtedness, the cash proceeds received from such issuance
or incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

 

“Non-Excluded Taxes”: as defined in Section 2.14(a).

 

“Non-U.S. Lender”: as defined in Section 2.14(d).

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Not Otherwise Applied”: with reference to the Available Amount, the amount that
was not previously applied pursuant to Section 7.6(a)(xii), Section 7.6(b)(iv)
or Section 7.8(v).

 

“NYFRB”: the Federal Reserve Bank of New York.

 

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

 

“Operating Expense Initiatives”: as defined in the definition of “Consolidated
EBITDA”.

 

17

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, this Agreement or any other Loan Document,
including any interest, additions to tax or penalties applicable thereto.

 

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight eurocurrency borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate); provided that if the Overnight Bank Funding Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Participant”: as defined in Section 10.6(c).

 

“Participant Register”: as defined in Section 10.6(c)(i).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Percentage”: as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the aggregate Commitments (or, at any time after
the Closing Date, the percentage which the aggregate principal amount of such
Lender’s Loans then outstanding constitutes of the aggregate principal amount of
the Loans then outstanding). Notwithstanding the foregoing, when a Defaulting
Lender shall exist, in the case of Section 2.18, the Lenders’ Percentages shall
be determined without regard to any Defaulting Lender’s Commitment.

 

“Permitted Acquisitions”: any acquisition (by way of merger, consolidation,
amalgamation, purchase of assets or otherwise) permitted pursuant to Section 7.4
or Section 7.8; provided, that, for the avoidance of doubt and notwithstanding
anything herein to the contrary, the CEB Acquisition shall be deemed to be a
Permitted Acquisition.

 

“Permitted Preferred Stock”: preferred stock issued by the Borrower that (a)
does not require any repurchase or redemption (other than conversion or exchange
into the common stock of the Borrower), whether contingent or not, prior to the
date that is 91 days after the Maturity Date and (b) is in the Borrower’s good
faith opinion on terms and conditions customary in the relevant capital markets
for preferred stock issued by issuers similar to the Borrower.

 

“Permitted Sale Leaseback”: any sale-leaseback transaction consummated by the
Borrower or any of its Subsidiaries after the Closing Date; provided that, at
the time of the consummation of such sale-leaseback transaction, the aggregate
amount of Net Cash Proceeds received from all such sale-leaseback transactions
do not exceed 5.0% of the consolidated total assets of the Borrower and its
Subsidiaries as of the end of the fiscal quarter immediately prior to the date
of such sale-leaseback transaction for which financial statements have been
delivered pursuant to Section 6.1; provided, further, that any such
sale-leaseback transactions not among the Borrower or its Subsidiaries must be
consummated for fair value as determined at the time of consummation in good
faith by the Borrower or such Subsidiary.

 

“Permitted Senior Unsecured Debt”: senior unsecured Indebtedness of a Loan Party
that (a) requires no scheduled cash payments of principal and no mandatory
repurchase or redemption

 

18

obligations prior to the date that is 91 days after the Maturity Date, other
than in connection with a change of control of Borrower or similar event, an
asset disposition or, if the Indebtedness is incurred to finance a Permitted
Acquisition (or refinance, replace, modify, repay, redeem, refund, renew or
extend Indebtedness in connection therewith), subject to conditions relating to
the non-occurrence of such Permitted Acquisition, and (b) does not impose
financial “maintenance” (as distinct from “incurrence”) covenants on the
Borrower or any of the Subsidiaries that are more restrictive than the
maintenance covenants herein; provided that the payment of the proceeds of such
Indebtedness into escrow and grant of security in connection therewith to secure
the applicable Permitted Senior Unsecured Debt prior to closing of a Permitted
Acquisition (including any refinancing, replacement, modification, repayment,
redemption, refunding, renewal or extension of Indebtedness in connection
therewith) intended to be funded in whole or part with the proceeds of such
Indebtedness shall not be deemed to result in such Indebtedness being deemed
secured for purposes hereof for so long as such escrow remains in effect.

 

“Permitted Senior Unsecured Notes”: the Borrower’s $800,000,000 5.125% Senior
Notes due 2025, the proceeds of which are intended to be applied to finance the
Transactions and Transaction Costs on the Closing Date.

 

“Permitted Subordinated Debt”: unsecured Indebtedness subordinated to the
Obligations that (a) requires no scheduled cash payments of principal and no
mandatory repurchase or redemption obligations prior to the date that is 91 days
after the Maturity Date, other than in connection with a change of control of
Borrower or similar event, an asset disposition or, if the Indebtedness is
incurred to finance a Permitted Acquisition (or refinance, replace, modify,
repay, redeem, refund, renew or extend Indebtedness in connection therewith),
subject to conditions relating to the non-occurrence of such Permitted
Acquisition, (b) does not impose financial “maintenance” (as distinct from
“incurrence”) covenants on the Borrower or any of the Subsidiaries that are more
restrictive than the maintenance covenants herein, and (c) contains customary
subordination terms that are reasonably acceptable to the Administrative Agent.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).

 

“Pro Forma Basis”: with respect to any calculation required by the terms of this
Agreement to be made on a Pro Forma Basis, that such calculation shall be made
after taking into account (a) any Specified Transaction, (b) any Operating
Expense Initiative and (c) any repayment, redemption, repurchase, retirement,
defeasance, discharge or incurrence of Indebtedness that has occurred on or by
such time, as though such Specified Transaction, Operating Expense Initiative,
repayment, redemption, repurchase, retirement, discharge or incurrence had
occurred at or prior to such date or on the first day of such period, as the
case may be, including pro forma adjustments arising out of events attributable
to or actions taken in connection with such Specified Transaction, Operating
Expense Initiative or such repayment, redemption, repurchase, retirement,
defeasance, discharge or incurrence of Indebtedness;

 

19

provided that, at the time of any calculation of Consolidated Net Income, any
repayment, redemption, repurchase, retirement, defeasance or discharge of
Indebtedness expected to be made within 10 Business Days of the sale of any
Subsidiary or line of business acquired as part of the Transactions that is or
becomes accounted for as a discontinued operation because it is being held for
sale with the Net Cash Proceeds of the sale of such asset shall be reflected for
the purpose of any compliance or ratio test as if such prepayment had occurred
on the first day of the applicable period (it being understood that if such
prepayment is not made within such 10 Business Day period, then Consolidated Net
Income shall be recalculated at such time without giving effect to such
prepayment). Upon giving effect to a Specified Transaction on a “Pro Forma
Basis,” (i) any Indebtedness incurred by the Borrower or any of its Subsidiaries
in connection with such Specified Transaction (or any other transaction that
occurred during the relevant period) shall be deemed to have been incurred as of
the first day of the relevant period; (ii) income statement items (whether
positive or negative) and Consolidated EBITDA attributable to all property
acquired in such Specified Transaction or to the Investment constituting such
Specified Transaction, as applicable, shall be included as if such Specified
Transaction has occurred as of the first day of the relevant period; (iii)
income statement items (whether positive or negative) and Consolidated EBITDA
attributable to all property disposed of in any Specified Transaction (including
any income statement items attributable to disposed abandoned or discontinued
operations), shall be excluded as if such Specified Transaction has occurred as
of the first day of the relevant period; and (iv) such other pro forma
adjustments which would be permitted or required by Regulations S-K and S-X
under the Securities Act of 1933, as amended, shall be taken into account (in
addition to any adjustments permitted pursuant to any applicable financial
definition or test). For the purposes of any such calculation, if any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of the event for which the calculation is made had been the
applicable rate for the entire period (taking into account any interest hedging
arrangements applicable to such Indebtedness); provided, in the case of
repayment of any Indebtedness, to the extent actual interest related thereto was
included during all or any portion of the applicable period, the actual interest
may be used for the applicable portion of such period. Interest on a Capital
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by the Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower or a Subsidiary may
designate.

 

“Projections”: as defined in Section 6.2(b).

 

“Quotation Day”: with respect to any Eurodollar Loan for any Interest Period,
two Business Days prior to the commencement of such Interest Period.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Register”: as defined in Section 10.6(b)(iv).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Regulation S-X”: Regulation S-X of the Securities Act of 1933, as amended from
time to time.

 

20

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the aggregate
unpaid principal amount of the Loans then outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower, but in any event,
with respect to financial matters, the chief financial officer, treasurer or
assistant treasurer of the Borrower.

 

“Restricted Debt Payments”: as defined in Section 7.6(b).

 

“Restricted Equity Payments”: as defined in Section 7.6(a).

 

“Restricted Payments”: as defined in Section 7.6(b).

 

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any Person or
Persons described in the foregoing clauses (a) and (b).

 

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Second Amendment”: as defined in the definition of “Senior Secured Credit
Facility”.

 

“Senior Secured Credit Facility”: means the credit facilities under the Credit
Agreement, dated as of June 17, 2016, as amended pursuant to the First Amendment
thereto (the “First Amendment”), dated as of January 20, 2017, as further
amended pursuant to the Second Amendment thereto (the “Second Amendment”), dated
as of March 20, 2017 and as further amended pursuant to the Incremental
Amendment thereto (the “Incremental Amendment”), dated as of the date hereof, by
and among the Borrower, JPMorgan Chase Bank N.A., as administrative agent, and
the lenders party thereto, together with the related documents thereto
(including the term loans and revolving loans thereunder, any

 

21

guarantees and security documents), as amended, extended, renewed, restated,
supplemented or otherwise modified (in whole or in part, and without limitation
as to amount, terms, conditions, covenants and other provisions) from time to
time, and any refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension thereof (including any associated costs, fees,
expenses, premiums and accrued but unpaid interest).

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person and its subsidiaries, on a consolidated basis, will, as of such
date, exceed the amount of all “liabilities of such Person and its subsidiaries,
on a consolidated basis, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person and its subsidiaries, on a
consolidated basis, will, as of such date, be greater than the amount that will
be required to pay the liability of such Person and its subsidiaries, on a
consolidated basis, on its debts as such debts become absolute and matured, (c)
such Person and its subsidiaries, on a consolidated basis, will not have, as of
such date, an unreasonably small amount of capital with which to conduct their
business, and (d) such Person and its subsidiaries, on a consolidated basis,
will be able to pay their debts as they mature. The amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.

 

“Specified Debt Incurrence” means any issuance or incurrence of (a) any debt
securities (including debt securities convertible into equity and any
equity-linked or hybrid debt-equity securities) of the Borrower or any of its
Subsidiaries, in each case, whether pursuant to a public offering or in a Rule
144A or other private placement, (b) indebtedness under any loan or other credit
facility (other than under this Agreement or the Senior Secured Credit Facility)
of the Borrower or any of its Subsidiaries and (c) any other Indebtedness for
borrowed money of the Borrower or any of its Subsidiaries, in each case, other
than (i) intercompany debt between the Borrower and its Subsidiaries, (ii) for
the avoidance of doubt, Indebtedness of the Borrower and its Subsidiaries and
other Subsidiaries that are “excluded subsidiaries” under the Senior Secured
Credit Facility, including after the Closing Date, (iii) borrowings under the
Senior Secured Credit Facility (but not any incremental commitments thereunder
effected after the Closing Date), (iv) refinancings of any existing Indebtedness
of the Borrower, provided that such refinancing does not increase the aggregate
outstanding amount thereof, other than by the amount of accrued and unpaid
interest on the Indebtedness being refinanced and the amount of any costs, fees
and expenses incurred in connection therewith, (v) deferred purchase price
obligations, (vi) ordinary course working capital facilities (other than any
revolving credit facilities), (vii) ordinary course Capital Lease Obligations,
purchase money and equipment financings, (viii) any Indebtedness permitted to be
incurred under Section 7.2 and (ix) any Indebtedness of CEB and its Subsidiaries
incurred prior to the Closing Date permitted to be incurred and remain
outstanding pursuant to the Acquisition Agreement.

 

“Specified Equity Issuance” means any issuance of common equity, preferred
equity or other equity securities by the Borrower, whether pursuant to a public
offering or in a Rule 144A or other private placement, other than (a) any equity
securities issued pursuant to employee stock plans or other employee
compensation plans, (b) equity securities issued as consideration in the CEB
Acquisition or in any other acquisition, (c) issuances of directors’ qualifying
shares and/or other nominal amounts required to be held by Persons (other than
the Borrower or its Subsidiaries under applicable law) by the Borrower or any of
its Subsidiaries or (d) issuances of Permitted Preferred Stock, in each case on
or after the Closing Date.

 

22

“Specified Representations”: the representations and warranties in Sections
4.3(a) (with respect to the Loan Parties), 4.4 (as to (i) execution, delivery
and performance of the relevant Loan Documents and (ii) the due authorization,
execution, delivery and enforceability of the relevant Loan Documents against
the Loan Parties, in each case as it relates to entering into and performance of
the relevant Loan Documents against or by the Loan Parties), 4.5 (as to the
relevant Loan Documents not conflicting with the Loan Parties’ respective
organizational documents), 4.11, 4.14 (as to Investment Company Act status),
4.19 and 4.20, each as applicable solely to the Loan Parties.

 

“Specified Transaction”: any (a) Material Acquisition or Material Disposition,
(b) Permitted Acquisition, (c) Investment that results in a Person becoming a
Subsidiary of the Borrower (which, for purposes hereof, shall be deemed to also
include (1) the merger, consolidation, liquidation or similar amalgamation of
any Person into the Borrower or any Subsidiary, so long as the Borrower or such
Subsidiary is the surviving Person, and (2) the transfer of all or substantially
all of the assets of a Person to the Borrower or any Subsidiary) or (d) the
proposed incurrence of Indebtedness or making of a Restricted Payment or payment
in respect of Indebtedness in respect of which compliance with any financial
ratio is by the terms of this Agreement required to be calculated on a Pro Forma
Basis.

 

“Step-Up Amount”: $150,000,000, which may be applied for purposes of funding a
Specified Transaction previously identified to the Administrative Agent.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Domestic Subsidiary of the Borrower that is a
Material Subsidiary.

 

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement.”

 

“Transaction Costs”: the fees and expenses incurred by the Borrower in
connection with the Transactions and the transactions contemplated thereby.

 

“Transactions”: (a) the CEB Acquisition and the other transactions contemplated
by the Acquisition Agreement, (b) the consummation of the First Amendment, the
Second Amendment and the Incremental Amendment, (c) the entering into (i) an
increase in the committed amount of term loan A under the Senior Secured Credit
Facility in an aggregate principal amount of $900,000,000 and (ii) a seven-year
term loan B as an incremental tranche to the Senior Secured Credit Facility in
an aggregate

 

23

principal amount of $500,000,000, in each case, pursuant to the Incremental
Amendment, the proceeds of which are intended to finance the Transactions and
the Transaction Costs, (d) the issuance of the Permitted Senior Unsecured Notes,
(e) the consummation of the financing contemplated by this Agreement and (f) the
Debt Repayment.

 

“Transferee”: any Assignee or Participant.

 

“UCC”: the Uniform Commercial Code.

 

“United States”: the United States of America.

 

“Unrestricted Cash”: cash and Cash Equivalents that would not appear as
“restricted” on a consolidated balance sheet of the Borrower or any of its
Subsidiaries; provided that cash and Cash Equivalents that would appear as
“restricted” on a consolidated balance sheet of the Borrower or any of its
Subsidiaries solely as a result of Liens thereon under the Facilities shall be
considered Unrestricted Cash (other than cash and Cash Equivalents used as cash
collateral for letters of credit).

 

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:

 

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

 

(b) the then outstanding principal amount of such Indebtedness.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares or similar third party
share agreements required by law) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

“Withholding Agent”: any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2     Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b)    As used herein and in the other Loan Documents and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting

 

24

Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof), (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time.

 

(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e)    To the extent that any provision hereof requires (x) compliance with any
financial ratio or test, including the Consolidated Interest Expense Ratio, the
Consolidated Leverage Ratio and the Consolidated Secured Leverage Ratio, (y) the
absence of any Default or Event of Default (or any type of Default or Event of
Default) or (z) compliance with any cap expressed as a percentage of
Consolidated EBITDA, total assets or consolidated total assets as a condition to
(1) the consummation of any transaction in connection with any Permitted
Acquisition or similar permitted Investment, (2) the incurrence of any
Indebtedness (and any Liens related thereto) incurred to finance, or in
connection with, such Permitted Acquisition or similar permitted Investment, or
(3) the incurrence of any Indebtedness (and any Liens related thereto) incurred
to refinance, replace, modify, repay, redeem, refund, renew or extend
Indebtedness permitted by this Agreement, the determination of whether the
relevant provision is satisfied may be made, at the election of the Borrower:
(A) in the case of any acquisition or similar permitted Investment, either (I)
at the time of the execution of the definitive agreement with respect to the
relevant acquisition or investment or (II) at the time of the consummation of
the relevant acquisition or investment, in either case after giving effect to
the acquisition and any related Indebtedness and Liens on a Pro Forma Basis or
(B) in the case of any Indebtedness (or any liens related thereto) incurred to
finance or in connection with such acquisition or similar investment (in each
case or to refinance, replace, modify, repay, redeem, refund, renew or extend
Indebtedness in connection therewith), either (I) at the time of entry into the
commitment for such Indebtedness, (II) at the time the Borrower delivers
irrevocable notice to refinance, replace, modify, repay, redeem, refund, renew
or extend such Indebtedness, or (III) at the time of the incurrence of such
Indebtedness or Liens, in each case as applicable and after giving effect to the
relevant Indebtedness, Liens and any related acquisition on a Pro Forma Basis or
(C) in the case of any Indebtedness (or any liens related thereto) incurred to
refinance, replace, modify, repay, redeem, refund, renew or extend Indebtedness
permitted by this Agreement, either (I) at the time of entry into the commitment
for such Indebtedness, (II) at the time the Borrower delivers irrevocable notice
to

 

25

refinance, replace, modify, repay, redeem, refund, renew or extend the
Indebtedness being refinanced, replaced, modified, repaid, redeemed, refunded,
renewed or extended, or (III) at the time of the incurrence of such Indebtedness
or Liens, in each case as applicable and after giving effect to the relevant
Indebtedness, Liens and any related acquisition on a Pro Forma Basis.

 

Section 2.   AMOUNT AND TERMS OF COMMITMENTS

 

2.1     Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make a Loan to the Borrower in Dollars on the Closing Date
in an amount not to exceed the amount of the Commitment of such Lender. The
Loans may from time to time be Eurodollar Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.7. If for any reason the full amount of any Lender’s
Commitment is not fully drawn by the Borrower on the Closing Date, the undrawn
portion thereof shall automatically be cancelled upon giving effect to the
funding of the drawn Loans on the Closing Date. Any amount borrowed under this
Section 2.1 and subsequently repaid or prepaid may not be reborrowed. Each
Lender’s Commitment shall terminate immediately and without further action on
the Closing Date after giving effect to the funding of such Lender’s Commitment
on the Closing Date.

 

2.2     Procedure for Borrowing. The Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to 10:00 A.M., New York City time, three Business Days prior to the
anticipated Closing Date) requesting that the Lenders make the Loans on the
Closing Date and specifying the amount to be borrowed. The Loans made on the
Closing Date shall initially be Eurodollar Loans. Upon receipt of such notice
the Administrative Agent shall promptly notify each Lender thereof. Not later
than 12:00 Noon, New York City time, on the Closing Date each Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Loan to be made by such Lender. The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Lenders in immediately available
funds.

 

2.3     Repayment of Loans. The Loan of each Lender shall mature on the Maturity
Date.

 

2.4     Duration Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a “Duration Fee” in amounts equal to the
percentage, determined in accordance with the grid below, of the aggregate
principal amount of the Loans of such Lender outstanding at the close of
business, New York City time, on each date set forth in the grid below (or on
the next succeeding Business Day if such date is not a Business Day).

 

Duration Fees The date that is 90
days after the
Closing Date The date that is 180 days
after the Closing Date The date that is 270
days after the
Closing Date 0.25% 1.00% 1.00%

 

26

(b)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any Fee Letters with the Administrative
Agent and to perform any other obligations contained therein.

 

2.5     Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.15. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Amounts to be applied in connection with prepayments
made pursuant to this Section 2.5 shall be applied to the prepayment of the
Loans in accordance with Section 2.12(b). Partial prepayments of Loans shall be
in an aggregate principal amount of $1,000,000 or a whole multiple thereof.

 

2.6     Mandatory Prepayments. (a) If on any date the Borrower shall receive any
distribution or dividend from any Foreign Subsidiary of the Borrower, then, an
amount equal to 100% of such distribution or dividend less the amount of taxes
payable or reasonably estimated by the Borrower to be payable as a result of
such repatriation shall be applied on such date to the prepayment of the Loans
as set forth in Section 2.6(c); provided that no such mandatory prepayment shall
be required under this Section 2.6(a) if the distribution or dividend is (i)
made in the ordinary course of business or (ii) an intercompany payment
(including repayments of receivables or intercompany debt).

 

(b)    If on any date any Group Member shall receive Net Cash Proceeds from any
Specified Debt Incurrence or Specified Equity Issuance, an amount equal to 100%
of such Net Cash Proceeds shall be applied on such date to the prepayment of the
Loans as set forth in Section 2.6(c); provided that no such mandatory prepayment
shall be required under this Section 2.6(b) (i) with respect to the incurrence
of any Specified Debt Incurrence constituting Indebtedness secured by a Lien,
(ii) from the proceeds from any offering of the Permitted Senior Unsecured Notes
and (iii) to the extent any such proceeds are applied pursuant to any equivalent
mandatory prepayment requirements under the Senior Secured Credit Facility (such
election under this clause (iii) to be made by the Borrower in its sole
discretion).

 

(c)    Amounts to be applied in connection with prepayments made pursuant to
this Section 2.6 shall be applied to the prepayment of the Loans in accordance
with Section 2.12(b). The application of any prepayment pursuant to this Section
2.6 shall be made on a pro rata basis to the then outstanding Loans being repaid
irrespective of whether such outstanding Loans are ABR Loans or Eurodollar
Loans. Each prepayment of the Loans under this Section 2.6 shall be accompanied
by accrued and unpaid interest to the date of such prepayment on the amount
prepaid.

 

2.7     Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day

 

27

preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no ABR Loan under the
Facility may be converted into a Eurodollar Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Required Lenders
in respect of the Facility have determined in its or their sole discretion not
to permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof.

 

(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.

 

2.8     Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than 10 Eurodollar Tranches shall
be outstanding at any one time.

 

2.9    Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.

 

(c)    (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
all outstanding Loans shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section plus 2.0%, and (ii) if all or a portion of any interest payable
on any Loan or any Duration Fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 2%, in each case, with respect to clauses (i)
and (ii) above, from the date of such non-payment until such amount is paid in
full (as well after as before judgment).

 

(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section 2.9
shall be payable from time to time on demand.

 

2.10     Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the

 

28

actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b)     Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).

 

2.11     Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a)     the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

 

(b)     the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period (each of clause (a) and (b), a
“Market Disruption Event”),

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans;
provided that, subject to Section 2.15, the Borrower may revoke any pending
request for a borrowing of, conversion to or continuation of such Eurodollar
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans; provided that
during any period in which a Market Disruption Event is in effect, the Borrower
may request that the Administrative Agent request the Required Lenders to
confirm that the circumstances giving rise to the Market Disruption Event
continue to be in effect; provided that (A) the Borrower shall not be permitted
to submit any such request more than once in any 30-day period and (B) nothing
contained in this Section 2.11 or the failure to provide confirmation of the
continued effectiveness of such Market Disruption Event shall in any way affect
the Administrative Agent’s or Required Lenders’ right to provide any additional
notices of a Market Disruption Event as provided in this Section 2.11.

 

2.12     Pro Rata Treatment and Payments. (a)  Each borrowing by the Borrower
from the Lenders hereunder and each payment by the Borrower on account of any
Duration Fee shall be made pro rata according to the respective Percentages of
the relevant Lenders.

 

(b)     Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding

 

29

principal amounts of the Loans then held by the Lenders. Amounts prepaid on
account of the Loans may not be reborrowed.

 

(c)     All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

(d)     Unless the Administrative Agent shall have been notified in writing by
any Lender prior to the Closing Date that such Lender will not make the amount
that would constitute its share of the Loans available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Closing Date, such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon, at a rate equal to the
greater of (i) the NYFRB Rate and (ii) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, for
the period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after the Closing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans, on demand, from the Borrower.

 

(e)     Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average NYFRB Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.

 

2.13     Requirements of Law. (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

30

(i)     shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for in each case
Non-Excluded Taxes and Other Taxes, which are covered by Section 2.14, changes
in the rate or basis of imposition of tax imposed on or measured by the net
income of such Lender, franchise taxes in lieu of such net income taxes and
branch profits taxes);

 

(ii)     shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

 

(iii)     shall impose on such Lender any other condition affecting this
Agreement;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans, or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower in writing
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.

 

(b)     If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or liquidity requirements
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender, or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s, or
such corporation’s policies with respect to capital adequacy or liquidity
requirements) by an amount reasonably deemed by such Lender to be material, then
from time to time, after submission by such Lender or to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender, or such corporation for such reduction; provided, that the Borrower
shall not be required to pay additional amounts to compensate any Lender (i) any
Non-Excluded Taxes or Other Taxes, which are covered by Section 2.14 or (ii) any
change in the rate or basis of imposition of applicable taxes imposed on or
measured by net income, franchise taxes in lieu of such net income taxes and
branch profits taxes.

 

(c)     Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented; provided that the protection of this Section 2.13(c) shall be
available to each Lender

 

31

regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed, so long as it shall be customary for Lenders
affected thereby to comply therewith. No Lender shall be entitled to
compensation under this Section 2.13(c) with respect to any date unless it shall
have notified the Borrower that it will demand compensation pursuant to this
Section 2.13(c) not more than 90 days after the date on which it shall have
become aware of such incurred costs or reductions. Notwithstanding any other
provision herein, no Lender shall demand compensation pursuant to this Section
2.13(c) if it shall not at the time be the general policy or practice of such
Lender to demand such compensation in similar circumstances under comparable
provisions of other credit agreements, if any.

 

(d)     A certificate as to any additional amounts payable pursuant to this
Section 2.13 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall set forth in reasonable detail the calculation of
such amounts and shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 2.13, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.13 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section 2.13 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

2.14     Taxes. (a) All payments made by or on behalf of any Loan Party under
this Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, unless such taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender, as determined in good
faith by the applicable Withholding Agent, in which case (i) such amounts shall
be paid to the relevant Governmental Authority in accordance with applicable law
and (ii) if the taxes so withheld are any taxes other than net income taxes,
branch profits taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender by the jurisdiction under the
laws of which the Administrative Agent or such Lender is organized or as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document) (such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, the “Non-Excluded Taxes”) or are Other Taxes, the amounts payable
by the applicable Loan Party to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes including any
such taxes imposed on amounts payable under this Section 2.14) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement as if such withholding or deduction had not been made, provided
further, however, that the Borrower shall not be required to increase any such
amounts payable to the Administrative Agent or any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to such Lender’s failure to comply
with the requirements of paragraph (d), (e), (f) or (i) of this Section 2.14,
(ii) that are United States withholding taxes imposed under FATCA or (iii) that
are United States withholding taxes resulting from any Requirement of Law in
effect on the date the Administrative Agent or such Lender becomes a party to
this Agreement or designates a new lending office, except to the extent that the
Administrative Agent or such Lender (or its assignor (if any)) was entitled,
immediately prior to

 

32

such designation of a new lending office or at the time of assignment, as
applicable, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.

 

(b)     In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)     Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If (i) the Borrower fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, (ii) the Borrower fails to remit to the Administrative Agent the
required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender, the Borrower shall indemnify the Administrative Agent and
the Lenders for such amounts and any incremental taxes, interest or penalties
that may become payable by the Administrative Agent or any Lender as a result of
any such failure, in the case of (i) and (ii), or any such direct imposition, in
the case of (iii); provided that the requirement to indemnify shall apply only
if the Borrower is required under this Section 2.14 to pay additional amounts
with respect to such Non-Excluded Taxes or Other Taxes.

 

(d)     Each Lender (or Transferee) that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
(i) two copies of IRS Form W-8BEN, Form W-8BEN-E, Form W-8ECI or Form W-8IMY
(together with any applicable underlying IRS forms), (ii) in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and the applicable
IRS Form W-8, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents, or (iii) any other
form prescribed by applicable requirements of U.S. federal income tax law as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit the Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made. Such forms shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent. Notwithstanding any other provision of this Section 2.14,
a Non-U.S. Lender shall not be required to deliver any form pursuant to this
Section 2.14 that such Non-U.S. Lender is not legally able to deliver.

 

(e)     A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender.

 

33

(f)     The Administrative Agent and each Lender, in each case that is organized
under the laws of the United States or a state thereof, shall, on or before the
date of any payment by the Borrower under this Agreement or any other Loan
Document to, or for the account of, such Administrative Agent or Lender, deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased),
two duly completed copies of IRS Form W-9, or successor form, certifying that
such Administrative Agent or Lender is a “United States Person” (as defined in
Section 7701(a)(30) of the Code) and that such Administrative Agent or Lender is
entitled to a complete exemption from United States backup withholding tax.

 

(g)     If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.14 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Loan Party or any other Person.

 

(h)     Each Lender shall indemnify the Administrative Agent, within 10 days
after demand therefor, for the full amount of (i) any taxes, levies, imposts,
duties, charges, fees, deductions, withholdings or similar charges imposed by
any Governmental Authority that are attributable to such Lender and (ii) any
taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.6(c) relating to the maintenance of a Participant Register, in each
case, that are payable or paid by the Administrative Agent, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error; provided that if it is demonstrated to the
reasonable satisfaction of the Administrative Agent that any Lender has overpaid
in respect of any such amounts due, the Administrative Agent shall reimburse
such Lender for such overpaid amount. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

 

(i)     If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the

 

34

Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph (i), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(j)     Each Lender agrees that if any form or certification it previously
delivered under this Section 2.14 expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

(k)     For purposes of this Section 2.14 the term “applicable law” includes
FATCA.

 

(l)     The agreements in this Section 2.14 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

2.15     Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate setting forth the calculation in
reasonable detail as to any amounts payable pursuant to this Section 2.15
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

 

2.16     Payments Generally; Pro Rata Treatment; Sharing of Set-offs. If any
Lender shall fail to make any payment required to be made by it pursuant to
Sections 2.12(d), 2.12(e) or 9.7, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

 

2.17     Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or

 

35

reduce amounts payable pursuant to Section 2.13 or 2.14, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)     If any Lender requests compensation under Section 2.13, or does not
consent to any proposed amendment, supplement, modification, consent, or waiver
of this Agreement or any other Loan Document requested by the Borrower which
requires the consent of (i) each Lender affected thereby or (ii) all the Lenders
(including such Lender’s consent) and which has been consented to by the
Required Lenders, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.13 and Section 2.14, or if any Lender becomes a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.6), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such assignment
does not conflict with any Requirement of Law, (ii) the Borrower shall be liable
to the assigning Lender under Section 2.15 if any Eurodollar Loan owing to such
assigning Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (iii) until such time as such assignment shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.13 or 2.14(a), as the case may be, (iv) if the assignee is
not already a Lender, the Borrower shall have received the prior written consent
of the Administrative Agent, which consent shall not unreasonably be withheld,
(v) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (vi) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments and (vii) any such assignment shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender. No action by or
consent of the replaced Lender shall be necessary in connection with such
removal or assignment, which shall be immediately and automatically effective
upon payment of such purchase price and the receipt of such purchase price by
such replaced Lender shall be deemed to be an execution of an Assignment and
Assumption by such replaced Lender and the assignee in compliance with Section
10.6 and the provisions set forth in Exhibit D hereto shall apply mutatis
mutandis in regard to such assignment effected hereby. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

2.18     Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)     Duration Fees shall cease to be payable in respect of the outstanding
amount of the Loan of such Defaulting Lender pursuant to Section 2.4; and

 

(b)     the Loans of such Defaulting Lender shall not be included in determining
whether the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.1); provided, that this clause (b)

 

36

shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby.

 

SECTION 3.   [INTENTIONALLY OMITTED]

 

SECTION 4.   REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

4.1     Financial Condition. The audited consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at December 31, 2014, December 31,
2015 and December 31, 2016, and the related consolidated statements of
operations and of cash flows for the year ended December 31, 2014, the year
ended December 31, 2015, and the year ended December 31, 2016, reported on by
and accompanied by an unqualified report from KPMG LLP, present fairly, in all
material respects, the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal periods
then ended. All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from
December 31, 2016 to and including the date hereof there has been no Disposition
by any Group Member of any material part of its business or property.

 

4.2     No Change. Since December 31, 2016, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

4.3     Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law; except, in each case except clause (a) (only with
respect to the Borrower and the Subsidiary Guarantors), to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

4.4     Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan

 

37

Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

4.5     No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any material
Contractual Obligation (except those to which waivers or consents have been
obtained or to the extent the violation of such material Contractual Obligation
could not reasonably be expected to have a Material Adverse Effect) of any Group
Member and will not result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such material Contractual Obligation. No Requirement
of Law applicable to the Borrower or any of its Subsidiaries could reasonably be
expected to have a Material Adverse Effect.

 

4.6     Litigation. Except as disclosed on Schedule 4.6 hereto, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened in writing
by or against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

4.7     No Default. No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.

 

4.8     Ownership of Property; Liens. Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in, all its other property (other than Liens
securing the obligations of the Borrower under the Senior Secured Credit
Facility), and none of such property is subject to any Lien except as permitted
by Section 7.3, except as could not reasonably be expected to have a Material
Adverse Effect.

 

4.9     Intellectual Property. Each Group Member owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted, except as would not reasonably be expected to have a Material Adverse
Effect. No claim has been asserted and is pending by any Person challenging any
Intellectual Property owned by any Group Member, which would reasonably be
expected to have any Material Adverse Effect. The conduct of the business by
each Group Member does not infringe the rights of any Person, and to its
knowledge, each Group Member’s Intellectual Property is not being infringed by
any Person, except in each case as would not reasonably be expected to have a
Material Adverse Effect.

 

4.10     Taxes. Each Group Member has filed or caused to be filed all Federal,
state, and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
taxes not yet due and payable or being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member); no tax Lien has been filed,
and, to the knowledge of the Borrower, other than as disclosed on Schedule 4.10,
no material claim is being asserted, with respect to any such tax, fee or other
charge.

 

38

4.11     Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the regulations of the Board or (b) for any
purpose that violates the provisions of the regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U. The Borrower is not principally engaged
in the business of extending credit for “buying” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the regulations of the Board.

 

4.12     Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation in any material respect or in respect of
any material amount under the Fair Labor Standards Act or any other applicable
Requirement of Law dealing with such matters; and (c) all material payments due
from any Group Member on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant Group Member.

 

4.13     ERISA. Neither the Borrower nor any Commonly Controlled Entity has (a)
any Single Employer Plan that is in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA), (b) failed to make a material
contribution or material payment to any Single Employer Plan, or made any
amendment to any Single Employer Plan, which has resulted in the imposition of a
Lien or the posting of a bond or other security under Section 303(k) of ERISA or
Section 401(a)(29) of the Code, or (c) incurred, or is reasonably likely to
incur, any material liability under Title IV of ERISA (other than for premiums
to the PBGC).

 

4.14     Investment Company Act; Other Regulations. No Loan Party is required to
register as an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
No Loan Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

 

4.15     Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options, stock appreciation rights or restricted stock units granted to
employees, officers, consultants or directors or stock issued pursuant to the
Borrower’s stock purchase plans to employees, officers, consultants or directors
and directors’ qualifying shares) of any nature relating to any Capital Stock of
any Subsidiary, except as created by the Loan Documents.

 

4.16     Use of Proceeds. The proceeds of the Loans shall be used to finance in
part the Transactions and the Transaction Costs.

 

4.17     Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 

39

(a)     each Group Member is, and within the period of all applicable statutes
of limitation has been, in compliance with all applicable Environmental Laws;

 

(b)     Materials of Environmental Concern have not been released and are not
present under circumstances that could be expected to result in a release at,
on, under, in, or about any real property now or formerly owned, leased or
operated by the Borrower or at any other location (including, to the knowledge
of the Borrower, any location to which Materials of Environmental Concern have
been sent for re-use or recycling or for treatment, storage, or disposal) which
could reasonably be expected to give rise to liability of any Group Member under
any applicable Environmental Law;

 

(c)     there is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which any Group Member is, or to the knowledge of the
Borrower will be, named as a party that is pending or, to the knowledge of the
Borrower, threatened;

 

(d)     no Group Member has received any written request for information, or
been notified that it is a potentially responsible party under or relating to
the federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law, or with respect to any Materials of
Environmental Concern;

 

(e)     no Group Member has entered into or agreed to any consent decree, order,
or settlement or other agreement, nor is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum, relating to compliance with or liability under any Environmental Law; and

 

(f)     no Group Member has entered into any agreement assuming any liabilities
of any other Person under or related to any Environmental Law.

 

4.18     Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
written statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
taken as a whole, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading in light of the circumstances in which such
information was provided; provided that the foregoing representation is
qualified by the knowledge of the Borrower in connection with any statement,
information, document or certificate so furnished by or on behalf of CEB and its
Subsidiaries prior to the Closing Date. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein (including the Schedules hereto), in the other Loan Documents
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

40

4.19     Solvency. Each Loan Party is, and after giving effect to the
transactions contemplated hereby and the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith will be and will
continue to be, Solvent.

 

4.20     Anti-Corruption Laws, the USA Patriot Act and Sanctions. The Borrower
has implemented and maintains in effect policies and procedures designed to
promote compliance by the Borrower and its Subsidiaries, and to the knowledge of
the Borrower, their respective directors, officers, employees and agents, with
Anti-Corruption Laws, the USA Patriot Act, and applicable Sanctions, and the
Borrower, its Subsidiaries and to the knowledge of the Borrower, their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower or any Subsidiary or (b) to the knowledge of the Borrower, any
director, officer, agent, employee or other person acting on behalf of the
Borrower or any Subsidiary, is a Sanctioned Person. No Loan, use of proceeds or
other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

 

4.21     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

Section 5.   CONDITIONS PRECEDENT

 

5.1     Conditions to Extension of Credit. The agreement of each Lender to make
the extension of credit requested to be made by it is subject to the
satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

 

(a)     Consummation of the CEB Acquisition. The CEB Acquisition shall have been
consummated, or substantially simultaneously with the initial borrowing
hereunder shall be consummated, in accordance with the Acquisition Agreement in
all material respects, and no provision of the Acquisition Agreement shall have
been waived, amended, supplemented or otherwise modified (including any consent
thereunder) in a manner materially adverse to the Lenders without the consent of
the Lenders (such consent not to be unreasonably withheld, delayed or
conditioned); provided that (a) any increase in the purchase price shall not be
deemed to be materially adverse to the Lenders if it is paid for solely by an
increase in the equity component of the purchase price, (b) any decrease in the
purchase price in an amount up to 10% of the aggregate purchase price shall be
deemed not materially adverse to the Lenders (it being understood that any
change in the market value after January 5, 2017 of the equity or stock
component of the consideration to be provided by the Borrower under the
Acquisition Agreement shall not be deemed a decrease in the purchase price
thereunder), so long as any such decrease in the purchase price has been
allocated to reduce, on a dollar-for-dollar basis, the amount of aggregate
Commitments hereunder and (c) any amendment to the definition of “Company
Material Adverse Effect” set forth in the Acquisition Agreement shall be deemed
to be materially adverse to the Lenders.

 

(b)     Debt Repayment. The Debt Repayment shall have been consummated, or
substantially simultaneously with the initial borrowing hereunder shall be
consummated.

 

(c)     Fees. All fees of the Commitment Parties and the Administrative Agent
payable on or prior to the Closing Date pursuant to the Fee Letters, all fees
owed to the Lenders pursuant to the Fee Letters and all expenses of the
Commitment Parties required to be paid or reimbursed on the Closing Date
pursuant to the Commitment Letter (to the extent, in the case of such expenses,
invoiced at least three Business Days prior to the Closing Date, except as
otherwise agreed

 

41

by the Borrower) shall have been paid, in each case, at the Borrower’s option,
from the proceeds of the initial funding hereunder.

 

(d)     Financial Statements. For each of the Borrower and its Subsidiaries and
CEB and its Subsidiaries, the Lenders shall have received (i) audited
consolidated financial statements for the three most recent fiscal years ended
at least 60 days before the Closing Date, provided that the Lenders acknowledge
that they have received the audited consolidated financial statements for the
fiscal years ended December 31, 2014, 2015 and 2016, and (ii) unaudited
consolidated financial statements for each fiscal quarter (other than the fourth
fiscal quarter) ended after the date of the most recent balance sheet delivered
pursuant to clause (a) above and at least 45 days before the Closing Date (and,
in the case of each of clauses (i) and (ii), such financial statements shall be
prepared in conformity with U.S. GAAP); provided that such financial statements
specified in clause (b) shall be subject to year-end adjustments and absence of
footnotes and provided further that the Lenders acknowledge that the financial
statements delivered and prepared with respect to the fiscal quarters ended
March 31, 2016, June 30, 2016 and September 30, 2016 have been received.

 

(e)     Pro Forma Information. The Lenders shall have received an unaudited pro
forma balance sheet as of the end of the most recent fiscal quarter provided
pursuant to clause (i) or (ii) of paragraph (b) above and pro forma consolidated
income statements of the Borrower and its subsidiaries (after giving effect to
the Transactions) for each of (i) the most recent fiscal year for which audited
consolidated financial statements are provided pursuant to clause (e)(i) above
and (ii) the interim period, if any, since the date of such audited financial
statements through the most recent quarterly unaudited consolidated financial
statements provided pursuant to this clause (e)(ii) above and the corresponding
interim period of the precedent fiscal year (if any), in each case, presented in
all material respects in accordance with Article 11 of Regulation S-X; provided
that the Lenders acknowledge that they have received such unaudited pro-forma
financial statements for the fiscal year ended December 31, 2016.

 

(f)     Acquired Company Material Adverse Effect. Except as set forth in the
Filed Company SEC Documents (as defined in the Acquisition Agreement as in
effect on January 5, 2017) (excluding any disclosures in the Filed Company SEC
Documents in any risk factors section, in any section related to forward-looking
statements and other disclosures that are predictive or forward-looking in
nature) or in the Acquired Company Disclosure Letter, from January 1, 2016 to
the date of the Acquisition Agreement, there has not occurred any fact,
circumstance, effect, change, event or development that, individually or in the
aggregate, has had or would reasonably be expected to have an Acquired Company
Material Adverse Effect. Since the date of the Acquisition Agreement, there
shall not have occurred and be continuing an Acquired Company Material Adverse
Effect. The interpretation of the definition of Acquired Company Material
Adverse Effect and the determination of whether or not an Acquired Company
Material Adverse Effect has occurred shall be construed in accordance with the
laws of the State of Delaware applicable to contracts executed in and to be
performed entirely within said state, regardless of the laws that might
otherwise govern under any applicable conflicts of laws principles.

 

(g)     Representations and Warranties. Each of the Specified Representations
shall be true and correct in all material respects (except for representations
and warranties that are already qualified by materiality, which representations
and warranties shall be true and correct after giving effect to such materiality
qualifier) and each of the Acquisition Agreement Representations shall be true
and correct in all material respects.

 

(h)     Credit Agreement. The Administrative Agent (or its counsel) shall have
received from the Lenders, the Borrower and each other Loan Party either a
counterpart of this

 

42

Agreement signed on behalf of such party or written evidence (which may include
telecopy or other electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement

 

(i)     Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.

 

(j)     Officer’s Certificate. The Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower certifying the Borrower’s
compliance with the conditions set forth in clauses (f) and (g) above of this
Section 5;

 

(k)     Legal Opinions. The Administrative Agent shall have received the
customary legal opinion of (i) Sullivan & Cromwell LLP, counsel to the Borrower
and its Subsidiaries and (ii) the general counsel of the Borrower.

 

(l)     Solvency Certificate. The Administrative Agent shall have received a
solvency certificate substantially in the form set forth in Exhibit E.

 

(m)     KYC. The Administrative Agent and the Lenders shall have received at
least three (3) Business Days prior to the Closing Date all documentation and
other information about the Borrower and the other Loan Parties as has been
reasonably requested at least ten (10) Business Days prior to the Closing Date
that they reasonably determine is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

 

(n)     Borrowing Notice. The Administrative Agent shall have received written
notice in accordance with the procedures set forth in Section 2.2 hereof
requesting that the Lenders make the Loans on the Closing Date.

 

Section 6.   AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

 

6.1     Financial Statements. Furnish to the Administrative Agent and each
Lender:

 

(a)     as soon as available, but in any event (i) within 90 days after the end
of each fiscal year of the Borrower or (ii) if the Borrower has been granted an
extension by the SEC permitting the late filing by the Borrower of any annual
report on Form 10-K the earlier of (x) 120 days after the end of each fiscal
year of the Borrower or (y) the last day of any such extension, a copy of the
audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of operations and of cash flows for such year, setting forth in each
case in comparative form the figures for the previous year, reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope

 

43

of the audit (other than, in each case, any qualification or exception solely
with respect to, or resulting solely from, the impending maturity date of any
indebtedness under this Agreement or the Senior Secured Credit Facility), by
KPMG LLP or other independent certified public accountants of nationally
recognized standing; and

 

(b)     as soon as available, but in any event (i) not later than 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower or (ii) if the Borrower has been granted an extension by the SEC
permitting the late filing by the Borrower of any quarterly report on Form 10-Q
the earlier of (x) 60 days after the end of the relevant fiscal quarter or (y)
the last day of any such extension, the unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated condensed statements of operations and of
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein and except, in the case of unaudited
financials, for the absence of footnotes) consistently throughout the periods
reflected therein and with prior periods. Reports or financial information
required to be delivered pursuant to this Section 6.1 (to the extent any such
financial statements, reports, proxy statements or other materials are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so, shall be deemed to have been delivered on the date on which the Borrower
gives notice to the Administrative Agent (who shall then give notice to the
Lenders) that the Borrower has filed such report or financial information
through the SEC’s Electronic Data Gathering, Analysis and Retrieval System or
posted such report or financial information or provides a link thereto on the
Borrower’s website on the internet. Notwithstanding the foregoing, the Borrower
shall deliver paper copies of any report or financial statement referred to in
this Section 6.1 to any Lender if the Administrative Agent, on behalf and upon
the reasonable request of such Lender, requests the Borrower to furnish such
paper copies.

 

6.2     Certificates; Other Information. Furnish to the Administrative Agent and
each Lender:

 

(a)     concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, no Default or Event of Default has
occurred and is continuing, except as specified in such certificate and (ii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be;

 

(b)     as soon as available, and in any event no later than 60 days after the
end of each fiscal year of the Borrower, a projected consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of projections with respect to such fiscal year
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

 

44

(c)     within 45 days after the end of each fiscal quarter of the Borrower
other than the last fiscal quarter of the Borrower’s fiscal year, and 90 days
after the end of the Borrower’s fiscal year (or, in each case, by such later
date as the Borrower is required to deliver financial statements pursuant to
Section 6.1(a) or (b), as applicable), a narrative discussion and analysis of
the financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the portion of the Projections covering such periods and to the comparable
periods of the previous year; provided, that this requirement shall be deemed
satisfied on delivery of the Borrower’s Form 10-Q or 10-K, as applicable, which
is in compliance with the Securities Exchange Act of 1934, as amended, and
Regulation S -X (which may be delivered in the same manner provided for in
Section 6.1);

 

(d)     within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities, and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC (which may be delivered in the same manner
provided for in Section 6.1); and

 

(e)     promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.

 

6.3     Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations (including taxes) of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.

 

6.4     Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Contractual Obligations and Requirements of
Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and (c)
maintain in effect and enforce in accordance with its internal business
practices, policies and procedures designed to promote compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

6.5     Maintenance of Property; Insurance. (a) Keep all material property
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty excepted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect and (b)
maintain with reputable insurance companies that are financially sound at the
time such insurance is purchased insurance on all its property in at least such
amounts and against at least such risks as are customarily insured against in
the same general area by companies engaged in the same or a similar business;
provided, however, that the Borrower and its Subsidiaries may self-insure to the
extent consistent with prudent business practice.

 

6.6     Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and accounts in which true and correct entries in conformity
with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities from which financial
statements in conformity with GAAP can be prepared, in each case in all

 

45

material respects, and (b) following reasonable advance notice, permit
representatives of the Administrative Agent and any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records (but in such a manner so as not to unreasonably interfere with the
normal business operations of any Group Member) and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants during normal business hours not more than one time
per fiscal year, or if an Event of Default then exists, as often as reasonably
requested.

 

6.7     Notices. Promptly give notice to the Administrative Agent and each
Lender of:

 

(a)     the occurrence of any Default or Event of Default;

 

(b)     any (i) default under any material Contractual Obligation of any Group
Member or (ii) litigation, investigation or proceeding that may exist at any
time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;

 

(c)     any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $75,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought that if granted would reasonably be
expected to have a Material Adverse Effect or (iii) which relates to any Loan
Document;

 

(d)     the following events, as soon as practicable and in any event within 30
days after the Borrower knows thereof: (i) the occurrence of any Reportable
Event with respect to any Plan; a failure to make any minimum required
contribution to a Plan, a determination that any Single Employer Plan is in “at
risk” status, or a determination that any Multiemployer Plan is in “endangered”
or “critical” status, and in each case that could reasonably be expected to
result in a Material Adverse Effect, the creation of any Lien in favor of the
PBGC or a Plan; or any withdrawal from, or the termination or Insolvency of, any
Multiemployer Plan, or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination
or Insolvency of, any Plan that is subject to Title IV of ERISA; and

 

(e)     any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.8     Environmental Laws. (a) Comply with all applicable Environmental Laws,
and obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws. For purposes of this Section 6.8(a), noncompliance by the Borrower with
any applicable Environmental Law shall be deemed not to constitute a breach of
this covenant provided that, upon learning of any actual or suspected
noncompliance, the Borrower shall promptly undertake all reasonable efforts to
achieve compliance, and provided further that, in any case, such non
-compliance, and any other noncompliance with Environmental Law, individually or
in the aggregate, could not reasonably be expected to give rise to a Material
Adverse Effect.

 

46

(b)     Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required by a Governmental Authority
to be conducted by a Group Member under Environmental Laws or any other
Requirement of Law and promptly comply with all orders and directives of all
Governmental Authorities regarding Environmental Laws, in each case except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect and other than such orders and directives as to which an appeal has been
timely and properly taken in good faith, and provided that the pendency of any
and all such appeals could not reasonably be expected to give rise to a Material
Adverse Effect.

 

6.9     Additional Subsidiaries, etc. With respect to any new Subsidiary (other
than an Excluded Foreign Subsidiary) that is a Material Subsidiary created or
acquired after the Closing Date by any Group Member (which, for the purposes of
this Section 6.9, shall include any existing Material Subsidiary that ceases to
be a Foreign Subsidiary), within 60 days (or such longer period agreed to by the
Administrative Agent in its sole discretion), cause such new Material Subsidiary
(A) to become a Subsidiary Guarantor through the execution and delivery of an
Guarantee Assumption Agreement substantially in the form of Exhibit A hereto and
(B) to deliver to the Administrative Agent a certificate of such Material
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments.

 

Section 7.   NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

 

7.1     Financial Condition Covenants.

 

(a)     Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio,
calculated as at the end of any fiscal quarter for the period of four
consecutive fiscal quarters of the Borrower then ended, to exceed 5.25 to 1.00;

 

(b)     Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio, calculated as at the end of any fiscal quarter for the period of
four consecutive fiscal quarters of the Borrower then ended, to exceed 4.25 to
1.00; or

 

(c)     Consolidated Interest Expense Ratio. Permit the Consolidated Interest
Expense Ratio, calculated as at the end of such fiscal quarter for the period of
four consecutive fiscal quarters of the Borrower then ended, to be less than
3.25 to 1.00.

 

Each of the Consolidated Leverage Ratio, Consolidated Secured Leverage Ratio and
Consolidated Interest Expense Ratio shall be calculated for purposes of this
Section 7.1 on a Pro Forma Basis.

 

7.2     Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:

 

(a)     Indebtedness of any Loan Party pursuant to any Loan Document or any
refinancing, replacement, modification, repayment, redemption, refunding,
renewal or extension thereof (including any associated costs, fees, expenses,
premiums and accrued but unpaid interest);

 

47

(b)     Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Wholly Owned Subsidiary Guarantor to the Borrower or
any Wholly Owned Subsidiary Guarantor shall be subject to Section 7.8(g);

 

(c)     Guarantee Obligations (i) incurred in the ordinary course of business by
the Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary, (ii) incurred in the ordinary course of business in respect of
obligations of (or to) suppliers, customers, franchisees, lessors and licensees,
and (iii) otherwise constituting an Investment permitted by Section 7.8;

 

(d)     Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) and any refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension thereof (including any associated costs, fees,
expenses, premiums and accrued but unpaid interest);

 

(e)     Indebtedness (including, without limitation, Capital Lease Obligations,
industrial development or similar bonds, or tax-advantaged governmental or
quasi-governmental financings) and purchase money obligations (including
obligations in respect of mortgage or other similar financings) to finance the
purchase, repair or improvement of fixed or capital assets or real or personal
property secured by Liens permitted by Section 7.3(i) in an aggregate principal
amount not to exceed, as at the date of any incurrence thereof, 5.0% of the
total assets of the Borrower and its Subsidiaries as at the end of the fiscal
quarter most recently ended at or prior to such time and for which financial
statements are available, calculated on a Pro Forma Basis;

 

(f)     Indebtedness of the Borrower or any Subsidiary in respect of standby or
performance letters of credit, trade letters of credit, surety bonds, security
deposits or other performance guarantees in each case incurred in the ordinary
course of business;

 

(g)     Indebtedness of any Person that becomes a Subsidiary after the date
hereof and any refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension thereof (including any associated costs, fees,
expenses, premiums and accrued but unpaid interest); provided that such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary;

 

(h)     additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
at any one time outstanding when incurred the greater of (A) $300,000,000 and
(B) 40.0% of Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended at or prior to such time and for which financial
statements are available, calculated on a Pro Forma Basis;

 

(i)     Indebtedness incurred by the Borrower or any of its Subsidiaries in
respect of bank guarantees issued in the ordinary course of business, including
in respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self insurance, or
other Indebtedness with respect to reimbursement type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the due date thereof;

 

(j)     (i) Indebtedness in respect of netting services, overdraft protections,
automatic clearinghouse arrangements and similar arrangements in each case in
connection with deposit accounts and (ii) Indebtedness arising from the honoring
of a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary

 

48

course of business; provided that any such Indebtedness is extinguished within
30 days of its incurrence;

 

(k)     customer deposits and advance payments received in the ordinary course
of business from customers for goods and services purchased in the ordinary
course of business;

 

(l)     Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of equity
interests of the Borrower permitted by Section 7.6;

 

(m)     Indebtedness in respect of hedging obligations (to the extent
constituting Indebtedness) incurred in the ordinary course of business and not
for speculative purposes;

 

(n)     Indebtedness consisting of obligations of the Borrower or its
Subsidiaries under earnout obligations, purchase price adjustments, deferred
consideration or other similar arrangements incurred by such Person in
connection with Permitted Acquisitions and any other Investments permitted
hereunder;

 

(o)     Indebtedness in respect of Permitted Subordinated Debt and Permitted
Senior Unsecured Debt; provided that, subject to Section 1.2(e), the Borrower
shall be in compliance on a Pro Forma Basis with a Consolidated Leverage Ratio
not to exceed 5.25 to 1.00 and the covenants set forth in Sections 7.1(b) and
(c) after giving effect to the incurrence of any such Permitted Subordinated
Debt or such Permitted Senior Unsecured Debt, and any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension of such
Indebtedness (including any associated costs, fees, expenses, premiums and
accrued but unpaid interest);

 

(p)     Indebtedness of Foreign Subsidiaries, and any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof
(including any associated costs, fees, expenses, premiums and accrued but unpaid
interest), in an aggregate amount at any time outstanding not to exceed
$30,000,000;

 

(q)     [Reserved];

 

(r)     Indebtedness representing deferred compensation to employees of the
Borrower or any of its Subsidiaries incurred in the ordinary course of business;

 

(s)     Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

 

(t)     Indebtedness in respect of the Permitted Senior Unsecured Notes
(including the ability to either deposit the proceeds of such Indebtedness into
escrow or for such proceeds to be held by the Borrower pending the consummation
of the Transactions), in each case for the sole purpose of financing the
Transactions and Transaction Costs (or as permitted under the definition of
Permitted Senior Unsecured Notes), and any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof,
including any Permitted Senior Unsecured Notes (including any associated costs,
fees, expenses, premiums and accrued but unpaid interest);

 

(u)     Indebtedness of CEB and its subsidiaries permitted under the Acquisition
Agreement to be outstanding after giving effect to the consummation of the
Transactions (other than any indebtedness required to be repaid or otherwise
discharged and satisfied as part of the Debt

 

49

Repayment); provided that such Indebtedness is not incurred in contemplation of
the CEB Acquisition;

 

(v)     additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) at any one
time outstanding not to exceed $25,000,000; and

 

(w)     Indebtedness of the Borrower pursuant to the Senior Secured Credit
Facility and any refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension thereof (including any associated costs, fees,
expenses, premiums and accrued but unpaid interest).

 

For the purposes of determining compliance with, and the outstanding principal
amount of Indebtedness incurred pursuant to and in compliance with, this Section
7.2, in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in this Section 7.2, the Borrower, in its sole
discretion, shall classify, and may from time to time reclassify, such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one of the clauses of this Section 7.2.

 

7.3     Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired (unless the Borrower shall
have provided that the Obligations under this Agreement are secured equally and
ratably with or, at the option of the Borrower, prior to the obligations so
secured for so long as such obligations are secured by a Lien) except:

 

(a)     Liens for taxes, assessments or governmental charges not yet due or the
nonpayment of which in the aggregate would not reasonably be expected to have a
Material Adverse Effect or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves (in the good faith judgment of the
management of the Borrower) with respect thereto are maintained on the books of
the Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

 

(b)     statutory or common law Liens of landlords, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 90
days or that are being contested in good faith by appropriate proceedings;

 

(c)     pledges or deposits in the ordinary course of business (i) in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) securing liability for reimbursement or indemnification
obligations of (including obligations in respect of bank guarantees) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Subsidiaries;

 

(d)     deposits to secure the performance of bids, trade contracts,
governmental contracts (other than for borrowed money), leases, statutory
obligations, surety, customs and appeal bonds, performance bonds and guarantees
and other obligations of a like nature (including those required or requested by
any Governmental Authority) incurred in the ordinary course of business, and
earnest money deposits to secure obligations under purchase agreements;

 

(e)     leases, subleases, easements, rights-of-way, restrictions (including
zoning restrictions) and other similar encumbrances and minor title defects
incurred in the ordinary course of

 

50

business that do not in any case materially interfere with the ordinary conduct
of the business of the Borrower or any of its Subsidiaries;

 

(f)     Liens securing Guarantee Obligations permitted by Section 7.2(c), other
than in respect of Indebtedness for borrowed money;

 

(g)     Liens in favor of the Borrower or a Loan Party securing Indebtedness
permitted by Section 7.2(b);

 

(h)     Liens in existence on the date hereof listed on Schedule 7.3(h),
securing Indebtedness permitted by Section 7.2(d), or any refinancing,
replacement, modification, repayment, redemption, refunding, renewal or
extension of such Indebtedness, provided that (i) no such Lien is spread to
cover any additional property after the Closing Date other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.2(d),
and (B) proceeds and products thereof and (ii) the refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension of the
obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.2(d);

 

(i)     Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets or real or personal property, provided that (i) such Liens shall
be created within 270 days after the acquisition, repair, replacement or
improvement of such fixed or capital assets or real or personal property, (ii)
such Liens (other than in the case of Liens securing industrial development or
similar bonds, or tax-advantaged governmental or quasi-governmental financings,
in which case Liens may encumber such property as may be permitted under the
terms of such financings) do not at any time encumber any property other than
the property financed by such Indebtedness, replacements, additions and
accessions thereto and the proceeds thereof and (iii) the amount of Indebtedness
secured thereby is not increased;

 

(j)     any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary or to secure Indebtedness permitted pursuant to
Section 7.2(g); provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Subsidiary, as
the case may be, (ii) such Lien shall not apply to any other property or assets
of the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and any refinancing,
replacement, modification, repayment, redemption, refunding, renewal or
extension thereof not to exceed the outstanding principal amount thereof
together with associated costs, fees, expenses, premiums and accrued but unpaid
interest;

 

(k)     any judgment Lien not constituting an Event of Default under Section
8.1(h);

 

(l)     any interest or title of a licensor or sublicensor of Intellectual
Property or any lessor or sublessor under any license or sublicense agreement
(including software and other technology licenses) or lease or sublease entered
into by the Borrower or any other Subsidiary in the ordinary course of its
business;

 

(m)     Liens not otherwise permitted by this Section 7.3 so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed when incurred the

 

51

greater of (A) $300,000,000 and (B) 40.0% of Consolidated EBITDA for the period
of four consecutive fiscal quarters most recently ended at or prior to such time
and for which financial statements are available, calculated on a Pro Forma
Basis;

 

(n)     Liens granted by a Foreign Subsidiary (i) to the Borrower or any other
Subsidiary to secure Indebtedness owed by such Foreign Subsidiary to the
Borrower or such other Subsidiary and (ii) in respect of Indebtedness that was
incurred in connection with the acquisition of such Foreign Subsidiary pursuant
to a Permitted Acquisition in an aggregate principal amount not to exceed
$75,000,000 at any one time outstanding, and any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof;

 

(o)     Liens arising from precautionary UCC (or other similar recording or
notice statutes) financing statement filings;

 

(p)     Liens in favor of (i) a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits (including the right of set-off) incurred in the ordinary course of
business or arising pursuant to such banking institutions’ general terms and
conditions or (ii) a collection bank arising under Section 4-210 of the UCC on
the items in the course of collection;

 

(q)     Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.8, or (ii) consisting
of an agreement to Dispose of any property in a Disposition permitted by Section
7.5, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

 

(r)     Liens on property of any Foreign Subsidiary securing Indebtedness of
such Foreign Subsidiary to the extent such Indebtedness is permitted hereunder;

 

(s)     Liens on cash or Cash Equivalents securing reimbursement obligations of
the Borrower under letters of credit in an aggregate amount of all such cash and
Cash Equivalents not to exceed $112,500,000;

 

(t)     Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a transaction permitted under this Agreement and Liens
in connection with escrow arrangements for the proceeds of Indebtedness intended
to finance a Permitted Acquisition (or refinance, replace, modify, repay,
redeem, refund, renew or extend Indebtedness in connection therewith) and
related costs and expenses (including any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof);

 

(u)     Liens securing hedging obligations permitted by Section 7.2(m);

 

(v)     ground leases in respect of real property on which facilities owned or
leased by the Borrower and any of its Subsidiaries are located;

 

(w)     interest or title of a lessor or sublessor under leases or subleases
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business;

 

(x)     Liens that are contractual rights of set-off or rights of pledge or
otherwise attaching to the applicable deposit or pooled accounts (i) relating to
the establishment of depository

 

52

relations with banks not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Borrower or any of its
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower or any of its Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Subsidiaries in the ordinary course of
business;

 

(y)     Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(z)     Liens securing Indebtedness incurred pursuant to Section 7.2(u);

 

(aa)   Liens securing Indebtedness incurred pursuant to Section 7.2(w) and any
guarantees thereof; and

 

(bb)  Liens securing Indebtedness incurred pursuant to Section 7.2(a).

 

For the purposes of determining compliance with this Section 7.3, in the event
that any Lien meets the criteria of more than one of the types of Liens
described in this Section 7.3, the Borrower, in its sole discretion, shall
classify, and may from time to time reclassify, such Lien and only be required
to include the amount and type of such Lien in one of the clauses of this
Section 7.3.

 

7.4     Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that the following are permitted:

 

(a)     any Person may be merged, amalgamated or consolidated with or into the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation or the surviving Person shall expressly assume the obligations of
the Borrower pursuant to documents reasonably acceptable to the Administrative
Agent; provided further that such surviving Person shall be incorporated in the
United States) or with or into any Wholly Owned Subsidiary Guarantor (provided
that the Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation or the surviving Person shall expressly assume the obligations of
the Wholly Owned Subsidiary Guarantor pursuant to documents reasonably
acceptable to the Administrative Agent); provided that any such merger involving
a Person that is not a Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 7.8(i); provided further, that prior
to consummating any merger, amalgamation or consolidation pursuant to this
clause (a) involving a Person that is not a Subsidiary, the Borrower will
deliver to the Administrative Agent a certificate of a Responsible Officer
demonstrating compliance immediately following such merger, amalgamation or
consolidation, on a pro forma basis giving effect to such merger, with Section
7.1; provided that, for purposes of determining compliance with Section 7.1, at
the election of the Borrower, the financial covenants in Section 7.1 may be
tested in accordance with Section 1.2(e);

 

(b)     subject to Section 7.4(a) hereof, any Subsidiary may be merged or
consolidated with or into any other Subsidiary;

 

(c)     (i) any Subsidiary may liquidate or dissolve or any Subsidiary may
change its legal form if the Borrower determines in good faith that such action
is in the best interests of the Borrower, and (ii) any Subsidiary may liquidate
or dissolve if all or substantially all of its assets are transferred to the
Borrower or a Subsidiary, it being understood that in the case of any
dissolution of a Subsidiary that is a Subsidiary Guarantor, such Subsidiary
shall at or before the time of such dissolution transfer its assets to another
Subsidiary that is a Subsidiary Guarantor unless such

 

53

Disposition of assets is permitted hereunder; and in the case of any change in
legal form, a Subsidiary that is a Subsidiary Guarantor will remain a Subsidiary
Guarantor unless such Subsidiary Guarantor is otherwise permitted to cease being
a Subsidiary Guarantor hereunder;

 

(d)     (i) any Subsidiary of the Borrower may Dispose of any or all of its
assets to the Borrower or another Subsidiary (upon voluntary liquidation or
otherwise), provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then (A) the transferee must either be the Borrower or a
Subsidiary Guarantor and (B) to the extent constituting an Investment, such
Investment must be a permitted Investment in accordance with Section 7.8, and
(ii) the Borrower or any Subsidiary of the Borrower may Dispose of any or all of
its assets pursuant to a Disposition permitted by Section 7.5; and

 

(e)     the Borrower or any Subsidiary may make any Investment expressly
permitted by Section 7.8 structured as a merger, consolidation or amalgamation.

 

7.5     Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a)     Dispositions of obsolete, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and its Subsidiaries (including the abandonment or other Disposition of
Intellectual Property that is, in the reasonable business judgment of the
Borrower and its Subsidiaries, no longer material to the conduct of the business
of the Loan Parties taken as a whole);

 

(b)     the sale, transfer or lease of any assets in the ordinary course of
business;

 

(c)     Dispositions permitted by Section 7.3 and Section 7.4;

 

(d)     the sale, contribution or issuance of any Subsidiary’s Capital Stock to
the Borrower or any Subsidiary;

 

(e)     Dispositions by the Borrower to any Subsidiary and by any Subsidiary to
the Borrower or any other Subsidiary on reasonable terms;

 

(f)     Dispositions constituting the making or liquidating of Investments
permitted by Section 7.8;

 

(g)     Dispositions constituting the making of a Restricted Payment permitted
by Section 7.6;

 

(h)     Dispositions in connection with Permitted Sale Leasebacks permitted by
Section 7.10;

 

(i)     Dispositions of assets to the extent that (i) such assets are exchanged
for credit against the purchase price of similar replacement assets or (ii) the
proceeds of such Dispositions are promptly applied to the purchase price of such
replacement assets;

 

(j)     Dispositions of accounts receivable in connection with the collection or
compromise thereof;

 

54

(k)     leases, subleases, licenses or sublicenses of property (including
Intellectual Property) on customary terms in the ordinary course of business and
which do not materially interfere with the business of the Borrower and its
Subsidiaries;

 

(l)      Dispositions of cash and Cash Equivalents;

 

(m)    Dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

 

(n)     the lapse or abandonment of any Intellectual Property in the ordinary
course of business which in the reasonable good faith judgment of the Borrower
is no longer used or useful in its business;

 

(o)     Dispositions of leases, subleases, licenses or sublicenses for the use
of property of the Borrower and its Subsidiaries, in each case in the ordinary
course of business and that do not materially interfere with the business of the
Borrower and its Subsidiaries;

 

(p)     the unwinding of hedging obligations pursuant to their terms;

 

(q)     the Disposition of other property having a fair market value not to
exceed 7.5% of the total assets in the aggregate for any fiscal year of the
Borrower, calculated on a Pro Forma Basis (prior to giving effect to such
Disposition);

 

(r)      any swap of assets in exchange for other assets or services in the
ordinary course of business that are of comparable or greater value or
usefulness to the business of the Borrower and its Subsidiaries as a whole, as
determined in good faith by the Borrower;

 

(s)     Dispositions or leases of equipment related to information technology
infrastructure located within the Borrower’s or a Subsidiary’s shared service
centers or office locations, including assets related to electrical, fire
protection, security, communications, servers, storage, backup and recovery
functions, software applications and software licenses owned by the Borrower or
a Subsidiary;

 

(t)      Dispositions of property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a binding
commitment entered into at a time when no Default exists), no Event of Default
shall exist or would result from such Disposition and (ii) with respect to any
Disposition pursuant to this clause (t) for a purchase price in excess of
$37,500,000, (A) the total consideration paid in connection with any such
Disposition shall be in an amount not less than the fair market value of the
property disposed of, and (B) any Loan Party shall receive not less than 75% of
such consideration in the form of cash or Cash Equivalents (free and clear of
all Liens at the time received (after giving effect to any repayment of
Indebtedness when received) other than Liens permitted by Section 7.3);
provided, however that for the purposes of this clause (B), (1) any liabilities
(as reflected in the most recent balance sheet of the Borrower provided
hereunder or in the footnote thereto of the Borrower or such other Loan Party),
that are assumed by the transferee with respect to the applicable Disposition
(without further recourse to the Borrower or such other Loan Party), (2) any
securities received by such Loan Party from a transferee in respect of such
Disposition that are converted by such Loan Party into cash within 180 days
following closing of the applicable Disposition, and (3) any Designated Non-Cash
Consideration received by the Borrower or other Loan Party in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (3) that is
at that time outstanding, not in excess of 2.50% of the consolidated total
assets of the Borrower and its

 

55

Subsidiaries at the time of receipt of such Designated Non-Cash Consideration
(with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value) shall be deemed to be cash; and

 

(u)     Dispositions of assets acquired as part of the Transactions that are
determined by the Borrower in good faith to be non-core assets.

 

7.6     Restricted Payments. (a)(x) Declare or pay any dividend (other than
dividends payable solely in common stock or similar equity interests or options
or other rights to acquire such equity interests of the Person making such
dividend) on, or (y) make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Equity Payments”),
except:

 

(i)     the payment of dividends and distributions within sixty days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with the other provisions of this Section 7.6;

 

(ii)    the Borrower may make Restricted Equity Payments constituting an
Investment permitted under Section 7.8 to any Subsidiary and any Subsidiary may
make Restricted Equity Payments to the Borrower or any other Subsidiary (and, in
the case of a Restricted Payment by a non-Wholly Owned Subsidiary, to the
Borrower and any Subsidiary and to each other owner of equity interests of such
Subsidiary based on their relative ownership interests);

 

(iii)   the Borrower may make Restricted Equity Payments pursuant to and in
accordance with stock option plans or other benefit plans for management,
employees consultants or directors of the Borrower and its Subsidiaries and
stock purchase plans with employees, officers, consultants or directors;

 

(iv)   the Borrower may pay cash dividends to holders of Permitted Preferred
Stock in an aggregate amount not to exceed $50,000,000; provided that, in the
case of any Restricted Equity Payment made pursuant to this clause (d), (x) no
Default or Event of Default shall have occurred or be continuing after giving
effect to any such Restricted Equity Payment and (y) the Borrower shall be in
compliance with the covenants set forth in Section 7.1 on a Pro Forma Basis
after giving effect to any such Restricted Equity Payment and the incurrence of
any Indebtedness in connection therewith;

 

(v)    repurchases of equity interests of the Borrower deemed to occur upon the
non-cash exercise of stock options, warrants, stock appreciation rights and
restricted stock units;

 

(vi)   the Borrower may make Restricted Equity Payments with any cash proceeds
contributed to its common equity and from the Net Cash Proceeds of any permitted
equity issuance, so long as, with respect to any such Restricted Payments, no
Event of Default shall have occurred or be continuing after giving effect to any
such Restricted Equity Payment;

 

(vii)  the Borrower may repurchase, retire or otherwise acquire stock
appreciation rights, restricted stock units or other equity securities of the
Borrower from directors, officers or employees of the Borrower or any Subsidiary
Guarantor (or their estate, family members, spouse and/or former spouse);

 

56

(viii)     the Borrower or any Subsidiary Guarantor may honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

 

(ix)     purchases of fractional shares of equity interests of the Borrower
arising out of stock dividends, splits or combinations or business combinations;

 

(x)     the Borrower and any Subsidiary may declare and make dividend payments
or other Restricted Equity Payments payable solely in the equity interests of
such Person;

 

(xi)     the Borrower may make other Restricted Equity Payments not otherwise
permitted by this Section 7.6 in an amount not exceeding (A) $37,500,000, when
aggregated with any Restricted Debt Payments made pursuant to Section
7.6(b)(iii)(A) below, plus (B) any additional amount of Restricted Payments so
long as (x) no Default or Event of Default shall have occurred or be continuing
after giving effect to any Restricted Equity Payment or any Restricted Debt
Payment, and (y) the Borrower shall be in compliance on a Pro Forma Basis with a
(A) Consolidated Leverage Ratio of not more than 4.25 to 1.00, (B) Consolidated
Secured Leverage Ratio of not more than 3.25 to 1.00 and (C) Consolidated
Interest Expense Ratio of not less than 3.25 to 1.00; and

 

(xii)     the Borrower may make additional Restricted Equity Payments in an
amount not to exceed the Available Amount that is Not Otherwise Applied;
provided, that the Borrower shall be in compliance on a Pro Forma Basis with a
Consolidated Leverage Ratio not to exceed 4.75 to 1.00.

 

(b)     Prepay, redeem, purchase, defease or otherwise satisfy prior to
scheduled maturity in any manner (it being understood that payments of regularly
scheduled interest and mandatory prepayments shall be permitted) any Permitted
Subordinated Debt (collectively, “Restricted Debt Payments” and together with
the Restricted Equity Payments, “Restricted Payments”), except:

 

(i)     the refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension of any Permitted Subordinated Debt;

 

(ii)    the conversion of any Permitted Subordinated Debt to common Capital
Stock or Permitted Preferred Stock of the Borrower;

 

(iii)   the Borrower may make other Restricted Debt Payments not otherwise
permitted by this Section 7.6 in an amount not exceeding (A) $37,500,000, when
aggregated with any Restricted Equity Payments made pursuant to Section
7.6(a)(xi)(A) above, plus (B) any additional amount of Restricted Debt Payments
or Restricted Equity Payments so long as (x) no Default or Event of Default
shall have occurred or be continuing after giving effect to any Restricted
Equity Payment or any Restricted Debt Payment, and (y) the Borrower shall be in
compliance on a Pro Forma Basis with a (A) Consolidated Leverage Ratio of not
more than 4.25 to 1.00, (B) Consolidated Secured Leverage Ratio of not more than
3.25 to 1.00 and (C) Consolidated Interest Expense Ratio of not less than 3.25
to 1.00; and

 

(iv)   the Borrower may make additional Restricted Debt Payments in an amount
not to exceed the Available Amount that is Not Otherwise Applied; provided, that
the

 

57

Borrower shall be in compliance on a Pro Forma Basis with a Consolidated
Leverage Ratio not to exceed 4.75 to 1.00.

 

7.7     Lines of Business. Enter into any material line of business, either
directly or through any Subsidiary, substantially different from those lines of
businesses in which the Borrower and its Subsidiaries are engaged on the date of
this Agreement and after giving effect to the Transactions or that are not
reasonably related, complementary, synergistic, ancillary or incidental thereto
or reasonable extensions thereof.

 

7.8     Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a)     extensions of trade credit in the ordinary course of business (including
advances made to distributors consistent with past practice), Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors, and Investments consisting of prepayments to suppliers
in the ordinary course of business and consistent with past practice;

 

(b)     investments in cash and Cash Equivalents or that were Cash Equivalents
when made;

 

(c)     Guarantee Obligations permitted by Section 7.2;

 

(d)     loans and advances to officers, directors and employees of any Group
Member (i) in the ordinary course of business (including for travel,
entertainment and relocation expenses), (ii) in connection with such Person’s
purchase of equity interests of the Borrower, in an aggregate amount not to
exceed $30,000,000 at any one time outstanding and (iii) relating to
indemnification of any officers, directors or employees in respect of
liabilities relating to their serving in any such capacity, and any
reimbursement of any such officer, director or employee of expenses relating to
the claims giving rise to such indemnification;

 

(e)     Investments in existence on the date hereof listed on Schedule 7.8(e)
and any modification, replacement, renewal or extension thereof;

 

(f)     intercompany Investments by any Group Member in the Borrower or any
Person that, prior to, or after giving effect to, such investment, is a Wholly
Owned Subsidiary Guarantor;

 

(g)     intercompany Investments by any Group Member in a Subsidiary that is not
a Wholly Owned Subsidiary Guarantor; provided that the aggregate amount of such
Investments (excluding all such Investments otherwise permitted pursuant to this
Section 7.8), less any cash return on Investments received after the date
hereof, shall not at the time of the making of any such Investment exceed the
greater of (i) $337,500,000 and (ii) 45.0% of Consolidated EBITDA for the period
of four consecutive fiscal quarters most recently ended on or prior to such time
for which financial statements are available, calculated on a Pro Forma Basis;

 

(h)     Investments consisting of deposit or securities accounts maintained in
the ordinary course of business;

 

58

(i)     any acquisition of any assets or capital stock of another Person
(including as a result of merger or otherwise); provided that (i) subject to
Section 1.2(e), the Borrower shall be in compliance on a Pro Forma Basis with a
(x) Consolidated Leverage Ratio of not more than 4.50 to 1.00, (y) Consolidated
Secured Leverage Ratio of not more than 3.50 to 1.00 and (z) Consolidated
Interest Expense Ratio of not less than 3.25 to 1.00, in each case, after giving
effect to such acquisition for which financial statements are available as if
such acquisition occurred immediately prior to the first day of the period of
four consecutive fiscal quarters most recently ended prior to such acquisition;
and (ii) if such acquisition would require the Borrower to provide pro forma
financial information regarding such acquisition in a current report on Form
8-K, quarterly report on Form 10-Q, or annual report on Form 10-K filed with the
SEC, the Borrower shall have delivered a certificate of a Responsible Officer
certifying the Borrower’s pro forma compliance described in clause (i) above and
containing all information and calculations necessary for determining such
compliance;

 

(j)     Investments (including debt obligations and equity interests) received
in connection with the bankruptcy or reorganization of, or settlement of
delinquent accounts and disputes with, customers and suppliers, in each case in
the ordinary course of business;

 

(k)     Investments in exchange for, or made with the proceeds (within 180 days
of receipt) of, existing Investments which are of at least equivalent market
value (as reasonably determined by the Borrower’s chief financial officer, chief
executive officer, corporate controller or president as at the time of exchange
or disposition) as such existing Investments and are of the same type and nature
as such existing Investment;

 

(l)     Investments by the Borrower or any Domestic Subsidiary in any Foreign
Subsidiary in connection with any Permitted Acquisition or Investment permitted
by this Section 7.8; provided that the proceeds of such Investments shall be
used directly or indirectly through one or more Subsidiaries solely for the
purpose of paying the consideration and transaction costs related to such
Permitted Acquisition or Investment permitted by this Section 7.8;

 

(m)     Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit, (ii) customary trade arrangements with
customers consistent with past practices, (iii) extensions of credit in the
nature of the performance of bids and (iv) Investments received in satisfaction
or partial satisfaction of amounts owing from financially troubled account
debtors or received in respect of delinquent accounts or in connection with the
bankruptcy or reorganization of account debtors or other obligors or in
settlements of disputes with obligors;

 

(n)     the licensing, sublicensing or contribution of Intellectual Property
rights with Persons other than the Borrower and its Subsidiaries in the ordinary
course of business on customary terms;

 

(o)     Investments of (i) a Subsidiary that is acquired after the Closing Date
or (ii) a company merged or amalgamated or consolidated into the Borrower or
merged, amalgamated or consolidated with a Subsidiary in accordance with Section
7.4, in each case, after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition,
merger, amalgamation or consolidation, and that do not constitute a material
portion of the assets acquired by the Borrower and its Subsidiaries in such
transaction and were in existence or committed to be made on the date of such
acquisition, merger or consolidation;

 

(p)     advances of payroll payments to employees in the ordinary course of
business and Investments made pursuant to employment and severance arrangements
of officers and

 

59

employees in the ordinary course of business and transactions pursuant to stock
option plans and employee benefit plans and arrangements in the ordinary course
of business;

 

(q)     Investments consisting of purchases and acquisitions of supplies,
materials and equipment;

 

(r)     Investments by any Foreign Subsidiary in any other Foreign Subsidiary;

 

(s)     in addition to Investments otherwise expressly permitted by this Section
7.8, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $187,500,000, plus the Step-Up Amount, if
applicable;

 

(t)     Investments acquired by the Borrower or any Subsidiary in connection
with a Disposition permitted under Section 7.5;

 

(u)     Investments consisting of Swap Agreements permitted hereunder;

 

(v)     the Borrower may make additional Investments in an amount not to exceed
the Available Amount that is Not Otherwise Applied; provided, that the Borrower
shall be in compliance on a Pro Forma Basis with a Consolidated Leverage Ratio
not to exceed 4.75 to 1.00;

 

(w)     Investments held by any Person as of the date such Person is acquired in
connection with a Permitted Acquisition, provided that (i) such Investments were
not made, in any case, by such Person in connection with, or in contemplation
of, such Permitted Acquisition, and (ii) with respect to any such Person which
becomes a Subsidiary as a result of such Permitted Acquisition, such Subsidiary
remains the only holder of such Investment; and

 

(x)     Investments in connection with the consummation of the Transactions.

 

For purposes of determining compliance with this Section 7.8, in the event that
any Investment meets the criteria of more than one of the types of Investments
described in this Section 7.8, the Borrower, in its sole discretion, shall
classify, and may from time to time reclassify, such Investment and only be
required to include the amount and type of such Investment in one of the clauses
of this Section 7.8.

 

7.9     Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary) unless such transaction is (a)
otherwise permitted under this Agreement, (b) upon fair and reasonable terms and
conditions substantially as favorable to the Borrower or such Subsidiary as it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate, and (c) in the ordinary course of business of the relevant
subsidiary, except any Restricted Payment otherwise permitted hereunder.

 

7.10     Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member
unless such arrangement is permitted under Section 7.2(e) and is a Permitted
Sale Leaseback.

 

7.11     Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into, or guaranteed, to hedge or mitigate risks, including
currency risks, or potential

 

60

Capital Stock dilution to which the Borrower or any Subsidiary has actual
exposure and (b) Swap Agreements entered into, or guaranteed, in order to
effectively fix, cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability, currency liability, Capital Stock
values or investment of the Borrower or any Subsidiary.

 

7.12     Changes in Fiscal Periods. Permit the fiscal year of the Borrower to
end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters, provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

 

7.13     Clauses Restricting Subsidiary Distributions. Except for any
restrictions imposed under the Senior Secured Credit Facility and/or the
Permitted Senior Unsecured Notes, enter into or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any
Subsidiary of the Borrower to (a) make Restricted Payments to the Borrower or
its Subsidiaries in respect of any Capital Stock of such Subsidiary held by, or
pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower, (b) make loans or advances to, or other Investments in, the Borrower
or any other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) applicable law, (ii) any
restrictions existing under the Loan Documents, (iii) any restrictions imposed
under the Senior Secured Credit Facility and/or the Permitted Senior Unsecured
Notes, (iv) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary, (v) any
restrictions governing a Disposition permitted under Section 7.5, provided that
such restriction relates solely to property to be disposed of, (vi) any
restrictions in existence at the time of any acquisition consummated in
accordance with Section 7.8(i) (and any renewal, modification or amendment
thereof), (vii) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (viii) customary provisions in
joint venture agreements or similar agreements or the organizational documents
of Subsidiaries that are not Wholly Owned Subsidiaries, (ix) any agreements
governing purchase money Indebtedness or Capital Lease Obligations permitted
hereby and (x) any restrictions under Indebtedness permitted to be incurred
hereunder (or any permitted refinancing, replacement, modification, repayment,
redemption, refunding, renewal or extension thereof), to the extent such
restrictions either are not materially adverse to the Lenders or are not
materially more restrictive, taken as a whole, than the restrictions contained
in the Loan Documents or in the Indebtedness being refinancing, replace,
modified, repaid, redeemed, refunded, renewed or extended, in each case as
determined by the Borrower in good faith.

 

7.14     Use of Proceeds. Use the proceeds of any Loan (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any applicable
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or
transactions would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state or (c) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

61

Section 8.   EVENTS OF DEFAULT

 

8.1     Events of Default. If any of the following events shall occur and be
continuing:

 

(a)     the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

 

(b)     any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other written statement furnished by it at any time
under or in connection with this Agreement or any such other Loan Document shall
prove to have been inaccurate in any material respect on or as of the date made
or deemed made; or

 

(c)     any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only) or Section 6.7(a) or Section 7 of this Agreement; or

 

(d)     any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 8.1), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

 

(e)     (i) any Group Member shall (A) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (B)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) any party other than the Borrower to any
Indebtedness accelerates the maturity of any amount owing in respect thereof as
a result of a default with respect to such Indebtedness, other than secured
Indebtedness permitted by Section 7.2 that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
provided, that a default, event or condition described in clause (i) or (ii) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i) or (ii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $75,000,000; or

 

(f)     (i) the Borrower or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or

 

62

unbonded for a period of 60 days; or (iii) there shall be commenced against the
Borrower or any Material Subsidiary any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
the Borrower or any Material Subsidiary shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) any the Borrower or any
Material Subsidiary shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

 

(g)     (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code, and not exempt under
Section 408 of ERISA and the regulations thereunder) involving any Plan, (ii)
any failure to meet the minimum funding standards (as defined in Section 412 of
the Code and Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of any Group Member or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is likely to result in the termination
of such Plan for purposes of Title IV of ERISA, or any Single Employer Plan
shall terminate for purposes of Title IV of ERISA, (iv) any Single Employer Plan
shall be determined to be in “at risk” status (with the meaning of Section 430
of the Code or Section 303 of ERISA), or (v) any Group Member or any Commonly
Controlled Entity shall incur any liability in connection with a withdrawal
from, or the Insolvency or reorganization of, a Multiemployer Plan or
determination that such Multiemployer Plan is in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);
and in each case in clauses (i) through (v) above, such event or condition could
reasonably be expected to have a Material Adverse Effect; or

 

(h)     one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $75,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof;

 

(i)     the guarantee contained in Section 11 shall cease, for any reason (other
than in accordance with Section 10.14 hereof), to be in full force and effect or
any Loan Party or any Affiliate of any Loan Party shall so assert; or

 

(j)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 40% of the
outstanding common stock of the Borrower;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other amounts owing under this

 

63

Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.

 

Section 9.   THE AGENTS

 

9.1     Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

9.2     Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

9.3     Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4     Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
email message, statement, order or other document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be

 

64

incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

9.5     Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

9.6     Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

 

9.7     Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such and its officers, directors, employees, affiliates, agents,
advisors, and controlling persons (each an “Agent Indemnitee”) (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Percentages in effect
on the date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent Indemnitee in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or

 

65

referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct. The agreements in this Section 9.7 shall survive the termination of
the Agreement and payment of the Loans and all other amounts payable hereunder.

 

9.8     Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

9.9     Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8.1(a) or Section 8.1(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and
Section 10.5 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

 

9.10     Co-Syndication Agents and Co-Documentation Agents. The Co-Syndication
Agents and Co-Documentation Agents shall have no duties or responsibilities
hereunder in their capacity as such.

 

Section 10.   MISCELLANEOUS

 

10.1     Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or

 

66

any Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders) and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender; (iii)
reduce any percentage specified in the definition of “Required Lenders,” consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, or release or
limit the Borrower or any Subsidiary Guarantor that is a Material Subsidiary
from its obligations under Section 11 (other than pursuant to Section 10.14
hereof), in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Section 2.12 without the written consent of all
Lenders; (v) reduce the amount of Net Cash Proceeds required to be applied to
prepay Loans under this Agreement without the written consent of the Required
Lenders; (vi) amend, modify or waive any provision of Section 9 or any other
provision of any Loan Document that affects the Administrative Agent without the
written consent of the Administrative Agent; or (vii) amend, modify or waive any
provision of Section 2.18 without the written consent of the Administrative
Agent. Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Administrative Agent and all future holders of the Loans. In
the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

Notwithstanding this Section 10.1, the Commitments of any Defaulting Lender
shall be disregarded for all purposes of any determination of whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any waiver, amendment, supplement or modification pursuant to this
Section 10.1); provided that any waiver, amendment, supplement or modification
of the type described in clause (i) of this Section 10.1 shall require the
consent of any Defaulting Lender.

 

Further, notwithstanding anything to the contrary contained in this Section
10.1, this Agreement may be amended to extend the maturity date of outstanding
Loans pursuant to one or more offers made from time to time by the Borrower to
all the Lenders on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Loans) and on the same terms to each such
Lender, with the written consent of the Administrative Agent, the Borrowers and
each of the Lenders holding Loans having an extended maturity date. Each group
of Loans so extended shall constitute a separate tranche with the same terms as
the original Loans.

 

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any inconsistency or defect or correct any typographical error or
other manifest error in any Loan Document.

 

10.2     Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an

 

67

administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

Borrower:

Gartner, Inc.

56 Top Gallant Road

Stamford, CT 06904

Attention: General Counsel

Facsimile: (203) 316-6245

Telephone: (203) 316-6311

 

with a copy to:

Gartner, Inc.

56 Top Gallant Road

Stamford, CT 06904

Attention: Chief Financial Officer

Facsimile: (203) 547-6031

Telephone: (203) 316-6543

 

Administrative Agent:

JPMorgan Chase Bank, N.A.

JPMorgan Loan Services

10 South Dearborn,

Chicago, IL 60603

Attention: Nanette Wilson

Facsimile: 844-490-5665

Telephone: 312-385-7084

Email: JPM.Agency.Servicing.1@jpmorgan.com

 

with a copy to:

JPMorgan Chase Bank, N.A.

Two Corporate Drive, Suite 730

Shelton, CT 06484

Attention: Scott Farquhar

Telephone: 203-944-8424

Email: SCOTT.FARQUHAR@jpmorgan.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

10.3     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

68

10.4     Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5     Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender and the Administrative
Agent for all its reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the reasonable and documented fees and disbursements of counsel to each Lender
and of counsel to the Administrative Agent, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other similar taxes, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, employees,
affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to any Group Member including with
respect to any property at any time owned, leased, or used by any Group Member,
or any orders, requirements or demands of Governmental Authorities related
thereto or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Borrower or any other
Loan Party or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, and the reasonable and
documented fees and expenses of legal counsel (limited to one counsel for all
Indemnitees taken as a whole and, if reasonably necessary, a single local
counsel for all Indemnitees taken as a whole in each relevant jurisdiction and,
solely in the case of a conflict of interest, one additional counsel (and, if
reasonably necessary, one firm of local counsel in each relevant jurisdiction)
to each group of affected Indemnitees similarly situated taken as a whole) and
other reasonable and documented out-of-pocket expenses incurred in connection
with investigating or defending any of the foregoing in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities (i) to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (ii) to the extent they are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from a material breach of the obligations of such Indemnitee under any
Loan

 

69

Document and (iii) to the extent arising from any dispute solely among
Indemnitees other than against any Indemnitee in its capacity or in fulfilling
its role as Administrative Agent or arranger or any similar role under this
Agreement and other than any claims arising out of any act or omission on the
part of the Borrower or its Affiliates (as determined by a final and
nonappealable decision of a court of competent jurisdiction). Without limiting
the foregoing, and to the extent permitted by applicable law, the Borrower
agrees not to assert and to cause its Subsidiaries not to assert, and hereby
waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. The Borrower
shall not be liable for any settlement of any action effected without the
Borrower’s consent (which consent shall not be unreasonably withheld,
conditioned or delayed), but if settled with the Borrower’s written consent or
if there is a final judgment in any such actions, the Borrower agrees to
indemnify and hold harmless each Indemnitee from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with this Section 10.5. Notwithstanding the immediately
preceding sentence, if at any time an Indemnitee shall have requested
confirmation of the Borrower’s obligation to indemnify such indemnified person
in accordance with this Agreement, the Borrower shall be liable for any
settlement or other action referred to in the immediately preceding sentence
effected without the Borrower’s consent if (a) such settlement or other action
is entered into more than 30 days after receipt by the Borrower of such request
for confirmation and (b) the Borrower shall not have provided such confirmation
in accordance with such request prior to the date of such settlement or other
action. The Borrower shall not, without the prior written consent of an
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed), effect any settlement of any pending or threatened actions in respect
of which indemnity could have been sought hereunder by such Indemnitee unless
such settlement (a) includes an unconditional release of such Indemnitee in form
and substance reasonably satisfactory to such Indemnitee (which approval shall
not be unreasonably withheld, conditioned or delayed) from all liability on
claims that are the subject matter of such actions and (b) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of such Indemnitee. Notwithstanding the foregoing, each Indemnitee
shall be obligated to refund or return promptly any and all amounts paid by the
Borrower or on the Borrower’s behalf under this Section 10.5 to such Indemnitee
for any such losses, claims, damages, liabilities or expenses to the extent such
Indemnitee is not entitled to payment of such amounts in accordance with the
terms hereof. All amounts due under this Section 10.5 shall be payable not later
than 10 days after written demand therefor. Statements payable by the Borrower
pursuant to this Section 10.5 shall be submitted to the Borrower at the address
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

 

10.6     Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 10.6.

 

(b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural person or any
Disqualified Institutions (except to the extent the Borrower has consented to
such assignment to a Disqualified Institution, it being understood that the list
of Disqualified Institutions shall be available to all Lenders and may be
provided to Lenders through electronic communication); provided that,
notwithstanding anything to

 

70

the contrary, the Administrative Agent shall not have any obligation to
determine whether any potential assignee is a Disqualified Institution or any
liability with respect to any assignment made to a Disqualified Institution)
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent of:

 

(A)     the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 8.1(a) or (f) has occurred and is continuing,
any other Person; and provided, further, that the Borrower shall be deemed to
have consented to any such assignment unless the Borrower shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof; and

 

(B)     the Administrative Agent (such consent not to be unreasonably withheld
or delayed), provided that no consent of the Administrative Agent shall be
required for an assignment of all or any portion of a Loan to a Lender, an
Affiliate of a Lender or an Approved Fund.

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)     except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under the Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 8.1(a) or (f) has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

 

(B)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(C)     the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(iii)     Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and

 

71

obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.13, 2.14, 2.15
and 10.5). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section 10.6.

 

(iv)     The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)     (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than any natural person or Disqualified Institutions (except to the
extent the Borrower has consented to such participation to a Disqualified
Institution, it being understood that the list of Disqualified Institutions
shall be available to all Lenders and may be provided to Lenders through
electronic communication)); provided that, notwithstanding anything to the
contrary, the Administrative Agent shall not have any obligation to determine
whether any potential participant is a Disqualified Institution or any liability
with respect to any participation sold to a Disqualified Institution) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section 10.6, the Borrower agrees that each Participant shall be
entitled to the benefits of, and subject to the limitations of, Sections 2.13,
2.14 and 2.15 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 10.6 (subject
to the requirements under Section 2.14(d), (e) and (f)). To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section
10.7(b) as though it were a Lender, provided such Participant shall be subject

 

72

to Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender, each Loan Party and the Administrative Agent shall treat each person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

(ii)     A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. No Participant shall be entitled to the benefits of
Section 2.14 unless such Participant complies with Section 2.14 (d), (e) and (f)
as if it were a Lender.

 

(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e)     The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f)     Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

10.7     Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by

 

73

any other Lender, if any, in respect of the Obligations owing to such other
Lender, such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)     In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence and during the continuance of an Event of
Default, to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

10.8     Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or via email attachment shall be effective as delivery of
a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

10.9     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10     Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

 

10.11     Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED, THAT THE LAWS OF
THE STATE OF DELAWARE SHALL GOVERN IN DETERMINING (I) WHETHER THE CEB
ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION
AGREEMENT, (II) WHETHER AN ACQUIRED COMPANY MATERIAL ADVERSE EFFECT HAS OCCURRED
AND (III) COMPLIANCE WITH ANY ACQUISITION AGREEMENT REPRESENTATIONS; PROVIDED,
FURTHER, THAT THE ADMINISTRATIVE AGENT AND EACH PARTY SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

74

10.12     Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

 

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York in the Borough
of Manhattan, and appellate courts from any thereof;

 

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

 

10.13     Acknowledgements. The Borrower hereby acknowledges that:

 

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)     neither the Administrative Agent nor any other Credit Party has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and the other Credit Parties, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor;

 

(c)     the Loan Parties are capable of evaluating and understanding, and the
Loan Parties understand and accept, the terms, risks and conditions of the
transactions contemplated by this Agreement and the other Loan Documents;

 

(d)     the Loan Parties have been advised that the Credit Parties are engaged
in a broad range of transactions that may involve interests that differ from the
Loan Parties’ interests and that the Credit Parties have no obligation to
disclose such interests and transactions to the Loan Parties;

 

(e)     the Loan Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent the Loan Parties have deemed appropriate in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

75

(f)     each Credit Party has been, is, and will be acting solely as a principal
and, except as otherwise expressly agreed in writing by it and the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties, any of their affiliates or any other Person;

 

(g)     none of the Credit Parties has any obligation to the Loan Parties or
their affiliates with respect to the transactions contemplated by this Agreement
or the other Loan Documents except those obligations expressly set forth herein
or therein or in any other express writing executed and delivered by such Credit
Party and the Loan Parties or any such affiliate; and

 

(h)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or between the Borrower and the Credit Parties.

 

10.14     Releases of Guarantees. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take
any action requested by the Borrower having the effect of releasing any
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1, (ii) to the extent constituting property being
sold, transferred or Disposed of (to any Person that is not a Loan Party), if
the sale, transfer or Disposition is made in compliance with Section 7.5 or
(iii) with respect to a Guarantor, if the Guarantee of the relevant Guarantor in
respect of the Senior Secured Credit Facility and Permitted Senior Unsecured
Notes is released at substantially the same time. At such time as the Loans
shall have been paid in full the guarantee and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Guarantee shall terminate, all without delivery of any
instrument or performance of any act by any Person.

 

10.15     Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all Information (as defined below); provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent or any other
Lender or any affiliate thereof, (b) subject to an agreement to comply with the
provisions of this Section 10.15 or provisions no less restrictive than those in
this Section 10.15, to any actual or prospective Transferee or any direct or
indirect counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document. “Information”
means all information received from any Loan Parties or its Affiliates or its
Affiliates’ directors, officers, employees, trustees or agents, relating to the
Borrower or any of its Subsidiaries or their business, other than any such
information that is publicly available to the Administrative Agent, or any
Lender prior to disclosure by any Loan Party other than as a result of a breach
of this Section 10.15 and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.15 shall be

 

76

considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

10.16     WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

10.17     USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

10.18     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or

 

77

other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 11.   Guarantee

 

11.1     Guarantee. (a) Each of the Subsidiary Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Lenders and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Loan Parties when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

 

(b)     Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor under this
Section 11 and under the other Loan Documents shall in no event exceed the
amount which can be guaranteed by such Subsidiary Guarantor under applicable
federal and state laws relating to the insolvency of debtors (after giving
effect to the right of contribution established in Section 11.2).

 

(c)     Each Subsidiary Guarantor agrees that the Obligations may at any time
and from time to time exceed the amount of the liability of such Subsidiary
Guarantor under this Section 11 without impairing the guarantee contained in
this Section 11 or affecting the rights and remedies of the Administrative Agent
or any Lender hereunder.

 

(d)     The guarantee contained in this Section 11 shall remain in full force
and effect until all the Obligations and the obligations of each Subsidiary
Guarantor under the guarantee contained in this Section 11 shall have been
satisfied by payment in full.

 

(e)     No payment made by the Borrower, any of the Subsidiary Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any Lender from the Borrower, any of the Subsidiary
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Subsidiary
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Subsidiary Guarantor in respect of the Obligations or
any payment received or collected from such Subsidiary Guarantor in respect of
the Obligations), remain liable for the Obligations up to the maximum liability
of such Subsidiary Guarantor hereunder until the Obligations are paid in full.

 

11.2     Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 11.3. The provisions of this Section 11.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such Subsidiary Guarantor hereunder.

 

78

11.3     No Subrogation. Notwithstanding any payment made by any Subsidiary
Guarantor hereunder or any set-off or application of funds of any Subsidiary
Guarantor by the Administrative Agent or any Lender, no Subsidiary Guarantor
shall be entitled to be subrogated to any of the rights of the Administrative
Agent or any Lender against the Borrower or any other Subsidiary Guarantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, nor shall
any Subsidiary Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Subsidiary Guarantor in respect of
payments made by such Subsidiary Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrower on account of the
Obligations are paid in full. If any amount shall be paid to any Subsidiary
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Subsidiary Guarantor in trust for the Administrative Agent and the Lenders, and
shall, promptly upon receipt by such Subsidiary Guarantor, be turned over to the
Administrative Agent in the exact form received by such Subsidiary Guarantor
(duly indorsed by such Subsidiary Guarantor to the Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured.

 

11.4     Amendments, etc. with respect to the Obligations. Each Subsidiary
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Subsidiary Guarantor and without notice to or
further assent by any Subsidiary Guarantor, any demand for payment of any of the
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Obligations continued,
and the Obligations, or the liability of any other Person upon or for any part
thereof, or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any guarantee or right of offset at any time
held by the Administrative Agent or any Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.

 

11.5     Guarantee Absolute and Unconditional. Each Subsidiary Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 11 or acceptance of the
guarantee contained in this Section 11; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 11; and all dealings between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 11. Each Subsidiary Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Subsidiary Guarantors with
respect to the Obligations. Each Subsidiary Guarantor understands and agrees
that the guarantee contained in this Section 11 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of this Agreement or any other Loan Document,
any of the Obligations or guarantee or right of offset with respect thereto at
any time or from time to time held by the Administrative Agent or any Lender,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower, any other Loan Party or any other Person against the Administrative
Agent or any Lender, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Borrower or such Subsidiary Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of such Subsidiary Guarantor
under the

 

79

guarantee contained in this Section 11, in bankruptcy or in any other instance,
other than payment in full of the Obligations. When making any demand hereunder
or otherwise pursuing its rights and remedies hereunder against any Subsidiary
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Subsidiary Guarantor or
any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Subsidiary Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Subsidiary Guarantor or any other Person or any such
guarantee or right of offset, shall not relieve any Subsidiary Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Subsidiary Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

11.6     Reinstatement. The guarantee contained in this Section 11 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Subsidiary Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
the Borrower or any Subsidiary Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

11.7     Payments. Each Subsidiary Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 



  GARTNER, INC.,     as Borrower             By:  /s/ Craig W. Safian      
Name: Craig W. Safian       Title: Senior Vice President and Chief Financial
Officer             COMPUTER FINANCIAL CONSULTANTS, INC.,     as Subsidiary
Guarantor             By: /s/ Craig W. Safian       Name: Craig W. Safian      
Title: President             THE RESEARCH BOARD, INC.,     as Subsidiary
Guarantor             By: /s/ Craig W. Safian       Name: Craig W. Safian      
Title: President             SOFTWARE ADVICE, INC.,     as Subsidiary Guarantor
            By: /s/ Craig W. Safian       Name: Craig W. Safian       Title:
President             DATAQUEST, INC.,     as Subsidiary Guarantor            
By: /s/ Craig W. Safian       Name: Craig W. Safian       Title: President      
      CAPTERRA, INC.,     as Subsidiary Guarantor             By: /s/ Craig W.
Safian       Name: Craig W. Safian       Title: President  

 

Signature page to the Gartner, Inc. 364-Day Bridge Credit Agreement

 







  CEB INC.,     as Subsidiary Guarantor             By: /s/ Craig W. Safian    
  Name: Craig W. Safian       Title: President             CXO ACQUISITION CO.,
    as Subsidiary Guarantor             By: /s/ Craig W. Safian      
Name: Craig W. Safian       Title: President             EVANTA VENTURES, INC.,
    as Subsidiary Guarantor             By: /s/ Craig W. Safian      
Name: Craig W. Safian       Title: President  

 

Signature page to the Gartner, Inc. Credit Agreement

 



  JPMORGAN CHASE BANK, N.A., as Administrative Agent
and as a Lender           By:  /s/ D. Scott Farquhar       Name: D. Scott
Farquhar       Title: Executive Director  

 

Signature page to the Gartner, Inc. 364-Day Bridge Credit Agreement

 





  GOLDMAN SACHS BANK USA, as Co-Syndication Agent
and as a Lender             By: /s/ Charles D. Johnston       Name: Charles D.
Johnston       Title: Authorized Signatory  

 

Signature page to the Gartner, Inc. 364-Day Bridge Credit Agreement

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent and as a Lender             By: /s/ David Feliciano    
  Name: David Feliciano       Title: Senior Vice President  

 

Signature page to the Gartner, Inc. 364-Day Bridge Credit Agreement

 



  Citizens Bank, N.A., as Co-Syndication Agent and as a Lender             By:
/s/ William M. Clossey       Name: William M. Clossey       Title: Sr. Vice
President  

 

Signature page to the Gartner, Inc. 364-Day Bridge Credit Agreement

 



  TD Bank, N.A., as Co-Syndication Agent and as a Lender             By: /s/
Matt Waszmer       Name: Matt Waszmer       Title: Senior Vice President  

 

Signature page to the Gartner, Inc. 364-Day Bridge Credit Agreement

 



  u.s. bank national association, as Co-Syndication Agent and as a Lender      
      By: /s/ Richard J Ameny Jr.       Name: Richard J Ameny Jr.       Title:
Vice President  

 

Signature page to the Gartner, Inc. 364-Day Bridge Credit Agreement

 





  BANK OF AMERICA, N.A., as Co-Documentation Agent and as a Lender            
By: /s/ Vikas Singh       Name:  Vikas Singh       Title: Director  

 

Signature page to the Gartner, Inc. 364-Day Bridge Credit Agreement

 







  SUNTRUST BANK, as Co-Documentation Agent and as a Lender             By: /s/
Dave Felty       Name:  Dave Felty       Title: Managing Director  

 

Signature page to the Gartner, Inc. 364-Day Bridge Credit Agreement

 







  PNC Bank, National Association, as Co-Documentation Agent and as a Lender    
        By: /s/ John F. Broeren       Name:  John F. Broeren       Title: Senior
Vice President  

 

Signature page to the Gartner, Inc. 364-Day Bridge Credit Agreement

 